UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($ Common Stocks (99.9%) Consumer Discretionary (10.1%) McDonald's Corp. 227,347 15,169 Walt Disney Co. 409,812 14,307 Home Depot Inc. 359,028 11,615 Comcast Corp. Class A 565,646 10,645 * Amazon.com Inc. 72,345 9,819 * Ford Motor Co. 711,722 8,946 Target Corp. 158,836 8,355 Time Warner Inc. 243,123 7,602 Lowe's Cos. Inc. 310,745 7,532 News Corp. Class A 475,754 6,856 * DIRECTV Class A 197,664 6,683 NIKE Inc. Class B 82,374 6,055 Johnson Controls Inc. 141,822 4,679 * Viacom Inc. Class B 128,303 4,411 Time Warner Cable Inc. 74,414 3,967 * Starbucks Corp. 156,826 3,806 Yum! Brands Inc. 99,184 3,802 TJX Cos. Inc. 88,621 3,768 Staples Inc. 154,060 3,604 Carnival Corp. 91,640 3,563 * Kohl's Corp. 64,713 3,545 Best Buy Co. Inc. 72,378 3,079 Coach Inc. 66,263 2,619 Omnicom Group Inc. 65,575 2,545 * priceline.com Inc. 9,613 2,451 * Bed Bath & Beyond Inc. 55,264 2,418 McGraw-Hill Cos. Inc. 66,869 2,384 Gap Inc. 100,410 2,321 * Discovery Communications Inc. Class A 60,000 2,027 CBS Corp. Class B 143,528 2,001 Macy's Inc. 89,086 1,939 Stanley Black & Decker Inc. 33,311 1,912 Starwood Hotels & Resorts Worldwide Inc. 39,411 1,838 Mattel Inc. 76,546 1,741 Marriott International Inc. Class A 53,658 1,691 * Apollo Group Inc. Class A 27,205 1,667 JC Penney Co. Inc. 49,775 1,601 Fortune Brands Inc. 32,020 1,553 VF Corp. 18,642 1,494 Nordstrom Inc. 34,936 1,427 Genuine Parts Co. 33,498 1,415 Ross Stores Inc. 26,143 1,398 Ltd Brands Inc. 56,368 1,388 Harley-Davidson Inc. 49,427 1,387 Whirlpool Corp. 15,778 1,377 Sherwin-Williams Co. 19,454 1,317 Darden Restaurants Inc. 29,511 1,314 H&R Block Inc. 71,283 1,269 Tiffany & Co. 26,403 1,254 * O'Reilly Automotive Inc. 28,968 1,208 International Game Technology 62,478 1,153 Expedia Inc. 44,926 1,121 * Sears Holdings Corp. 10,288 1,116 Wynn Resorts Ltd. 14,593 1,107 * AutoZone Inc. 6,182 1,070 Family Dollar Stores Inc. 29,156 1,067 * Urban Outfitters Inc. 27,540 1,047 Polo Ralph Lauren Corp. Class A 12,035 1,023 Hasbro Inc. 25,905 992 Wyndham Worldwide Corp. 37,896 975 Newell Rubbermaid Inc. 58,989 897 * Interpublic Group of Cos. Inc. 103,309 860 DeVry Inc. 13,089 853 Abercrombie & Fitch Co. 18,628 850 Scripps Networks Interactive Inc. Class A 18,981 842 Gannett Co. Inc. 50,225 830 * GameStop Corp. Class A 34,721 761 * Pulte Group Inc. 67,007 754 DR Horton Inc. 58,555 738 * Harman International Industries Inc. 14,581 682 Leggett & Platt Inc. 31,281 677 * Goodyear Tire & Rubber Co. 51,343 649 * Big Lots Inc. 17,656 643 Comcast Corp. 33,914 609 RadioShack Corp. 26,356 596 Lennar Corp. Class A 34,069 586 Washington Post Co. Class B 1,280 569 * Office Depot Inc. 57,697 460 * AutoNation Inc. 18,949 343 * Eastman Kodak Co. 57,336 332 * New York Times Co. Class A 24,762 276 Meredith Corp. 7,825 269 Consumer Staples (11.2%) Procter & Gamble Co. 613,380 38,809 Coca-Cola Co. 486,788 26,773 Wal-Mart Stores Inc. 450,569 25,052 PepsiCo Inc. 345,047 22,828 Philip Morris International Inc. 397,414 20,729 Kraft Foods Inc. 366,948 11,097 CVS Caremark Corp. 293,753 10,740 Altria Group Inc. 439,242 9,013 Colgate-Palmolive Co. 104,341 8,896 Walgreen Co. 208,228 7,723 Costco Wholesale Corp. 92,875 5,546 Kimberly-Clark Corp. 87,854 5,524 General Mills Inc. 69,607 4,927 Archer-Daniels-Midland Co. 135,824 3,925 Sysco Corp. 125,370 3,698 Avon Products Inc. 90,343 3,060 HJ Heinz Co. 66,876 3,050 Kroger Co. 137,377 2,976 Kellogg Co. 53,893 2,879 Lorillard Inc. 32,756 2,465 ConAgra Foods Inc. 93,847 2,353 Mead Johnson Nutrition Co. 43,312 2,254 Sara Lee Corp. 147,028 2,048 Safeway Inc. 82,310 2,046 Reynolds American Inc. 35,700 1,927 Clorox Co. 29,728 1,907 Dr Pepper Snapple Group Inc. 53,718 1,889 Coca-Cola Enterprises Inc. 67,260 1,860 Estee Lauder Cos. Inc. Class A 24,957 1,619 JM Smucker Co. 25,128 1,514 Hershey Co. 35,135 1,504 Molson Coors Brewing Co. Class B 33,610 1,414 Campbell Soup Co. 39,822 1,408 Brown-Forman Corp. Class B 22,950 1,364 * Whole Foods Market Inc. 35,856 1,296 Tyson Foods Inc. Class A 64,231 1,230 McCormick & Co. Inc. 27,643 1,060 SUPERVALU Inc. 44,946 750 * Constellation Brands Inc. Class A 42,215 694 Hormel Foods Corp. 14,700 618 * Dean Foods Co. 38,100 598 Energy (10.9%) Exxon Mobil Corp. 997,135 66,788 Chevron Corp. 424,134 32,162 ConocoPhillips 313,986 16,067 Schlumberger Ltd. 252,836 16,045 Occidental Petroleum Corp. 171,520 14,500 Anadarko Petroleum Corp. 103,988 7,573 Apache Corp. 71,052 7,212 Devon Energy Corp. 94,478 6,087 XTO Energy Inc. 123,328 5,819 Halliburton Co. 191,321 5,765 EOG Resources Inc. 53,329 4,956 Marathon Oil Corp. 149,648 4,735 Hess Corp. 61,511 3,848 National Oilwell Varco Inc. 88,316 3,584 Chesapeake Energy Corp. 137,635 3,254 Baker Hughes Inc. 65,873 3,086 Spectra Energy Corp. 136,771 3,081 * Southwestern Energy Co. 73,053 2,975 Williams Cos. Inc. 123,455 2,852 Noble Energy Inc. 36,805 2,687 Peabody Energy Corp. 56,920 2,601 Valero Energy Corp. 119,660 2,357 Murphy Oil Corp. 40,366 2,268 Smith International Inc. 52,586 2,252 * Cameron International Corp. 51,775 2,219 Consol Energy Inc. 46,489 1,983 * FMC Technologies Inc. 25,678 1,660 El Paso Corp. 147,920 1,603 Range Resources Corp. 33,486 1,569 * Denbury Resources Inc. 83,592 1,410 Pioneer Natural Resources Co. 24,370 1,373 BJ Services Co. 61,865 1,324 Diamond Offshore Drilling Inc. 14,611 1,298 * Nabors Industries Ltd. 60,306 1,184 Massey Energy Co. 20,184 1,055 Helmerich & Payne Inc. 22,287 849 Cabot Oil & Gas Corp. 21,969 808 Sunoco Inc. 24,688 733 * Rowan Cos. Inc. 23,986 698 Tesoro Corp. 30,084 418 Financials (16.5%) Bank of America Corp. 2,118,778 37,820 JPMorgan Chase & Co. 839,021 37,546 Wells Fargo & Co. 1,094,099 34,048 * Berkshire Hathaway Inc. Class B 314,970 25,598 Goldman Sachs Group Inc. 111,104 18,958 * Citigroup Inc. 4,149,554 16,806 US Bancorp 404,221 10,461 American Express Co. 252,845 10,432 Morgan Stanley 295,150 8,645 Bank of New York Mellon Corp. 255,423 7,888 MetLife Inc. 172,952 7,496 PNC Financial Services Group Inc. 109,280 6,524 Prudential Financial Inc. 98,101 5,935 Travelers Cos. Inc. 108,489 5,852 Aflac Inc. 99,039 5,377 Simon Property Group Inc. 61,282 5,142 State Street Corp. 104,760 4,729 BB&T Corp. 145,783 4,722 CME Group Inc. 14,062 4,445 Capital One Financial Corp. 96,186 3,983 Charles Schwab Corp. 206,544 3,860 Allstate Corp. 113,376 3,663 Chubb Corp. 69,276 3,592 Franklin Resources Inc. 31,326 3,474 T Rowe Price Group Inc. 54,670 3,003 Northern Trust Corp. 51,148 2,826 SunTrust Banks Inc. 105,499 2,826 * Berkshire Hathaway Inc. Class A 23 2,801 Loews Corp. 74,883 2,792 Marsh & McLennan Cos. Inc. 112,300 2,742 Progressive Corp. 142,093 2,713 Hartford Financial Services Group Inc. 93,829 2,667 Public Storage 28,589 2,630 Vornado Realty Trust 33,257 2,518 Ameriprise Financial Inc. 54,042 2,451 AON Corp. 56,539 2,415 Equity Residential 59,495 2,329 Fifth Third Bancorp 167,719 2,279 Boston Properties Inc. 29,383 2,217 HCP Inc. 62,040 2,047 Host Hotels & Resorts Inc. 138,442 2,028 Invesco Ltd. 90,816 1,990 Regions Financial Corp. 251,813 1,977 Principal Financial Group Inc. 67,518 1,972 Lincoln National Corp. 64,025 1,966 * Genworth Financial Inc. Class A 103,434 1,897 * IntercontinentalExchange Inc. 15,514 1,740 Unum Group 70,125 1,737 Discover Financial Services 114,978 1,713 NYSE Euronext 55,337 1,639 Ventas Inc. 33,058 1,570 AvalonBay Communities Inc. 17,143 1,480 KeyCorp 185,860 1,440 Hudson City Bancorp Inc. 100,598 1,425 Comerica Inc. 36,793 1,400 M&T Bank Corp. 17,609 1,398 XL Capital Ltd. Class A 72,226 1,365 Kimco Realty Corp. 86,023 1,345 Plum Creek Timber Co. Inc. 34,415 1,339 ProLogis 99,926 1,319 * SLM Corp. 102,904 1,288 Moody's Corp. 41,540 1,236 People's United Financial Inc. 78,332 1,225 Health Care REIT Inc. 26,092 1,180 Cincinnati Financial Corp. 34,595 1,000 * Leucadia National Corp. 40,294 1,000 Legg Mason Inc. 34,536 990 * American International Group Inc. 28,572 975 Torchmark Corp. 17,466 935 * CB Richard Ellis Group Inc. Class A 57,221 907 Marshall & Ilsley Corp. 111,908 901 Assurant Inc. 24,809 853 Huntington Bancshares Inc. 151,823 815 Zions Bancorporation 31,940 697 * First Horizon National Corp. 47,671 670 * NASDAQ OMX Group Inc. 31,195 659 * E*Trade Financial Corp. 338,391 558 Janus Capital Group Inc. 38,289 547 Federated Investors Inc. Class B 18,895 498 Apartment Investment & Management Co. 24,892 458 Health Care (12.1%) Johnson & Johnson 581,169 37,892 Pfizer Inc. 1,704,426 29,231 Merck & Co. Inc. 657,885 24,572 Abbott Laboratories 328,043 17,281 * Amgen Inc. 206,795 12,358 Medtronic Inc. 233,246 10,503 Bristol-Myers Squibb Co. 361,880 9,662 * Gilead Sciences Inc. 190,724 8,674 UnitedHealth Group Inc. 244,327 7,982 Eli Lilly & Co. 214,485 7,769 Baxter International Inc. 127,221 7,404 * Medco Health Solutions Inc. 97,975 6,325 * WellPoint Inc. 93,715 6,033 * Celgene Corp. 97,142 6,019 * Express Scripts Inc. 58,136 5,916 * Thermo Fisher Scientific Inc. 86,517 4,450 Allergan Inc. 64,948 4,242 Becton Dickinson and Co. 49,738 3,916 McKesson Corp. 56,935 3,742 Stryker Corp. 59,568 3,408 * Biogen Idec Inc. 56,860 3,262 Aetna Inc. 91,178 3,201 * Genzyme Corp. 56,232 2,915 * Intuitive Surgical Inc. 8,217 2,861 * St. Jude Medical Inc. 68,908 2,829 Cardinal Health Inc. 76,359 2,751 * Zimmer Holdings Inc. 44,918 2,659 * Boston Scientific Corp. 319,316 2,305 CIGNA Corp. 57,920 2,119 * Forest Laboratories Inc. 63,927 2,005 * Life Technologies Corp. 38,082 1,991 * Hospira Inc. 34,454 1,952 Quest Diagnostics Inc. 31,774 1,852 CR Bard Inc. 20,134 1,744 AmerisourceBergen Corp. Class A 59,824 1,730 * Laboratory Corp. of America Holdings 22,168 1,678 * Humana Inc. 35,862 1,677 * Mylan Inc. 64,619 1,468 * Varian Medical Systems Inc. 26,149 1,447 * DaVita Inc. 21,713 1,377 * Waters Corp. 19,758 1,334 * Millipore Corp. 11,834 1,250 DENTSPLY International Inc. 31,153 1,086 * Cephalon Inc. 15,832 1,073 * CareFusion Corp. 37,389 988 * Watson Pharmaceuticals Inc. 22,577 943 * Coventry Health Care Inc. 31,380 776 Patterson Cos. Inc. 19,940 619 * King Pharmaceuticals Inc. 52,452 617 PerkinElmer Inc. 24,637 589 * Tenet Healthcare Corp. 91,117 521 Industrials (10.5%) General Electric Co. 2,253,409 41,012 United Technologies Corp. 197,707 14,553 United Parcel Service Inc. Class B 209,591 13,500 3M Co. 150,350 12,565 Boeing Co. 159,846 11,606 Caterpillar Inc. 132,046 8,299 Emerson Electric Co. 158,814 7,995 Union Pacific Corp. 106,747 7,824 Honeywell International Inc. 161,468 7,310 General Dynamics Corp. 81,544 6,295 FedEx Corp. 65,997 6,164 Lockheed Martin Corp. 66,604 5,543 Deere & Co. 89,420 5,317 Raytheon Co. 77,795 4,444 Danaher Corp. 55,344 4,422 Norfolk Southern Corp. 78,006 4,360 Northrop Grumman Corp. 63,870 4,188 CSX Corp. 82,269 4,187 Illinois Tool Works Inc. 81,672 3,868 Precision Castparts Corp. 29,865 3,784 Waste Management Inc. 102,434 3,527 PACCAR Inc. 77,039 3,339 Eaton Corp. 34,879 2,643 Cummins Inc. 42,544 2,636 L-3 Communications Holdings Inc. 24,377 2,234 Parker Hannifin Corp. 33,990 2,200 Rockwell Collins Inc. 33,314 2,085 Southwest Airlines Co. 157,236 2,079 ITT Corp. 38,602 2,069 Republic Services Inc. Class A 68,456 1,987 CH Robinson Worldwide Inc. 35,112 1,961 Goodrich Corp. 26,368 1,859 Dover Corp. 39,306 1,837 Fluor Corp. 37,890 1,762 Rockwell Automation Inc. 30,103 1,697 Expeditors International of Washington Inc. 44,723 1,651 WW Grainger Inc. 12,963 1,402 Fastenal Co. 27,741 1,331 Flowserve Corp. 11,768 1,298 * First Solar Inc. 10,233 1,255 Textron Inc. 57,408 1,219 * Jacobs Engineering Group Inc. 26,445 1,195 Masco Corp. 75,619 1,174 Roper Industries Inc. 19,740 1,142 Pitney Bowes Inc. 43,981 1,075 Iron Mountain Inc. 38,455 1,054 Pall Corp. 24,795 1,004 * Stericycle Inc. 17,964 979 Equifax Inc. 26,867 962 Robert Half International Inc. 31,401 955 RR Donnelley & Sons Co. 43,568 930 Avery Dennison Corp. 23,587 859 * Quanta Services Inc. 44,569 854 Dun & Bradstreet Corp. 10,739 799 Cintas Corp. 27,802 781 Snap-On Inc. 12,267 532 Ryder System Inc. 11,304 438 * Raytheon Co. Warrants Exp. 06/16/2011 2,287 45 Information Technology (18.9%) Microsoft Corp. 1,611,499 47,169 * Apple Inc. 191,513 44,992 International Business Machines Corp. 274,347 35,185 * Cisco Systems Inc. 1,209,164 31,474 * Google Inc. Class A 51,038 28,939 Hewlett-Packard Co. 497,106 26,421 Intel Corp. 1,166,587 25,968 Oracle Corp. 825,496 21,207 QUALCOMM Inc. 355,127 14,912 Visa Inc. Class A 94,322 8,586 * EMC Corp. 433,420 7,819 Corning Inc. 329,290 6,655 * eBay Inc. 238,607 6,430 Texas Instruments Inc. 262,548 6,424 * Dell Inc. 364,172 5,466 Mastercard Inc. Class A 20,384 5,177 Automatic Data Processing Inc. 106,646 4,742 * Yahoo! Inc. 251,678 4,160 * Adobe Systems Inc. 110,630 3,913 Applied Materials Inc. 283,695 3,824 * Motorola Inc. 488,179 3,427 * Juniper Networks Inc. 110,883 3,402 * Cognizant Technology Solutions Corp. Class A 62,860 3,205 Broadcom Corp. Class A 91,295 3,029 * Symantec Corp. 170,552 2,886 Xerox Corp. 285,620 2,785 * Agilent Technologies Inc. 73,547 2,529 Western Union Co. 144,622 2,453 * NetApp Inc. 72,718 2,368 * Intuit Inc. 66,394 2,280 Paychex Inc. 67,825 2,082 * NVIDIA Corp. 117,581 2,044 CA Inc. 83,485 1,959 * Western Digital Corp. 48,224 1,880 * Micron Technology Inc. 180,059 1,871 * Citrix Systems Inc. 38,703 1,837 Analog Devices Inc. 62,747 1,808 * Computer Sciences Corp. 32,384 1,765 * Salesforce.com Inc. 23,223 1,729 * SanDisk Corp. 48,185 1,669 * Fiserv Inc. 32,267 1,638 Fidelity National Information Services Inc. 69,341 1,625 Amphenol Corp. Class A 36,463 1,538 Altera Corp. 62,421 1,517 Xilinx Inc. 58,336 1,488 * BMC Software Inc. 38,545 1,465 * Autodesk Inc. 48,433 1,425 * McAfee Inc. 33,600 1,348 Linear Technology Corp. 47,447 1,342 Harris Corp. 27,620 1,312 * Electronic Arts Inc. 69,355 1,294 * Red Hat Inc. 39,927 1,169 * SAIC Inc. 64,268 1,137 * Akamai Technologies Inc. 36,153 1,136 KLA-Tencor Corp. 36,359 1,124 * Advanced Micro Devices Inc. 119,445 1,107 Microchip Technology Inc. 38,799 1,093 * Teradata Corp. 35,259 1,019 * VeriSign Inc. 38,831 1,010 * FLIR Systems Inc. 32,196 908 * LSI Corp. 138,832 850 National Semiconductor Corp. 50,216 726 * MEMC Electronic Materials Inc. 47,304 725 Total System Services Inc. 41,744 654 Jabil Circuit Inc. 40,340 653 Tellabs Inc. 81,515 617 Molex Inc. 28,622 597 * Lexmark International Inc. Class A 16,508 596 * JDS Uniphase Corp. 47,391 594 * Novellus Systems Inc. 20,148 504 * QLogic Corp. 23,886 485 * Monster Worldwide Inc. 26,888 447 * Novell Inc. 73,781 442 * Teradyne Inc. 37,500 419 * Compuware Corp. 47,776 401 Materials (3.5%) Monsanto Co. 115,221 8,229 Freeport-McMoRan Copper & Gold Inc. 90,965 7,599 Dow Chemical Co. 242,794 7,180 EI du Pont de Nemours & Co. 190,824 7,106 Praxair Inc. 64,734 5,373 Newmont Mining Corp. 103,688 5,281 Air Products & Chemicals Inc. 44,832 3,315 Alcoa Inc. 215,403 3,067 Nucor Corp. 66,390 3,013 PPG Industries Inc. 35,024 2,291 International Paper Co. 91,318 2,247 Ecolab Inc. 49,879 2,192 Cliffs Natural Resources Inc. 28,532 2,024 Weyerhaeuser Co. 44,708 2,024 United States Steel Corp. 30,280 1,924 Sigma-Aldrich Corp. 25,740 1,381 * Owens-Illinois Inc. 35,585 1,265 Vulcan Materials Co. 26,730 1,263 Allegheny Technologies Inc. 20,820 1,124 Airgas Inc. 17,397 1,107 Ball Corp. 20,007 1,068 Eastman Chemical Co. 15,422 982 CF Industries Holdings Inc. 10,289 938 FMC Corp. 15,364 930 MeadWestvaco Corp. 36,359 929 International Flavors & Fragrances Inc. 16,654 794 Sealed Air Corp. 33,692 710 * Pactiv Corp. 27,957 704 Bemis Co. Inc. 22,850 656 AK Steel Holding Corp. 23,000 526 * Titanium Metals Corp. 17,700 294 Telecommunication Services (2.8%) AT&T Inc. 1,246,495 32,210 Verizon Communications Inc. 598,815 18,575 * American Tower Corp. Class A 84,986 3,621 * Sprint Nextel Corp. 629,466 2,392 CenturyTel Inc. 63,065 2,236 Qwest Communications International Inc. 314,629 1,642 Windstream Corp. 96,858 1,055 Frontier Communications Corp. 65,759 489 * MetroPCS Communications Inc. 55,428 393 Utilities (3.4%) Exelon Corp. 139,486 6,111 Southern Co. 173,413 5,750 Dominion Resources Inc. 126,691 5,208 Duke Energy Corp. 276,698 4,516 FPL Group Inc. 87,218 4,215 American Electric Power Co. Inc. 100,952 3,450 PG&E Corp. 78,581 3,333 Entergy Corp. 40,035 3,257 Public Service Enterprise Group Inc. 106,734 3,151 Consolidated Edison Inc. 59,432 2,647 Sempra Energy 52,052 2,597 FirstEnergy Corp. 64,330 2,515 Progress Energy Inc. 60,040 2,363 Edison International 69,033 2,359 PPL Corp. 79,539 2,204 Xcel Energy Inc. 96,724 2,051 Questar Corp. 36,768 1,588 * AES Corp. 141,335 1,555 DTE Energy Co. 34,779 1,551 Constellation Energy Group Inc. 42,676 1,498 Ameren Corp. 49,921 1,302 EQT Corp. 30,404 1,247 Wisconsin Energy Corp. 24,828 1,227 CenterPoint Energy Inc. 82,888 1,190 * NRG Energy Inc. 55,574 1,161 Northeast Utilities 36,959 1,022 Oneok Inc. 22,162 1,012 NiSource Inc. 58,643 927 SCANA Corp. 23,488 883 Allegheny Energy Inc. 36,000 828 Pinnacle West Capital Corp. 21,440 809 Pepco Holdings Inc. 47,055 807 Integrys Energy Group Inc. 16,173 766 CMS Energy Corp. 48,741 753 TECO Energy Inc. 45,250 719 Nicor Inc. 9,580 402 Total Investments (99.9%) (Cost $2,095,738) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $2,095,738,000. Net unrealized appreciation of investment securities for tax purposes was $135,040,000, consisting of unrealized gains of $397,680,000 on securities that had risen in value since their purchase and $262,640,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($ Common Stocks (100.0%) Consumer Discretionary (10.8%) Walt Disney Co. 621,436 21,694 McDonald's Corp. 306,260 20,434 Home Depot Inc. 480,000 15,528 * Amazon.com Inc. 114,300 15,514 Comcast Corp. Class A 755,371 14,216 Target Corp. 263,100 13,839 Lowe's Cos. Inc. 498,600 12,086 News Corp. Class A 831,630 11,984 * DIRECTV Class A 349,153 11,805 Time Warner Inc. 376,649 11,778 * Ford Motor Co. 798,828 10,041 NIKE Inc. Class B 127,200 9,349 Johnson Controls Inc. 237,600 7,838 * Starbucks Corp. 305,352 7,411 Yum! Brands Inc. 189,760 7,274 * Kohl's Corp. 125,950 6,900 Best Buy Co. Inc. 141,084 6,002 Coach Inc. 151,400 5,983 * Viacom Inc. Class B 171,033 5,880 * Bed Bath & Beyond Inc. 129,817 5,681 Gap Inc. 234,487 5,419 Time Warner Cable Inc. 94,542 5,040 * Liberty Media Corp. - Interactive 318,926 4,883 Marriott International Inc. Class A 145,875 4,598 McGraw-Hill Cos. Inc. 122,900 4,381 Starwood Hotels & Resorts Worldwide Inc. 88,624 4,133 * CarMax Inc. 150,546 3,782 Darden Restaurants Inc. 83,850 3,735 * Dollar Tree Inc. 61,234 3,626 * Apollo Group Inc. Class A 56,729 3,477 Expedia Inc. 139,113 3,472 Hasbro Inc. 90,100 3,449 Polo Ralph Lauren Corp. Class A 40,400 3,436 * O'Reilly Automotive Inc. 79,848 3,330 PetSmart Inc. 104,100 3,327 DeVry Inc. 50,459 3,290 * BorgWarner Inc. 84,800 3,238 Ross Stores Inc. 60,296 3,224 * Pulte Group Inc. 275,142 3,095 * NVR Inc. 3,980 2,891 * Office Depot Inc. 354,800 2,831 Scripps Networks Interactive Inc. Class A 62,170 2,757 * AutoZone Inc. 15,900 2,752 * Discovery Communications Inc. 90,137 2,651 Advance Auto Parts Inc. 62,402 2,616 John Wiley & Sons Inc. Class A 58,700 2,541 Phillips-Van Heusen Corp. 44,000 2,524 * MGM Mirage 208,690 2,504 International Game Technology 129,600 2,391 Gentex Corp. 116,252 2,258 Staples Inc. 94,495 2,210 * Liberty Global Inc. 75,207 2,173 * Penske Auto Group Inc. 142,737 2,058 * AutoNation Inc. 112,025 2,025 Brinker International Inc. 102,750 1,981 * Liberty Global Inc. Class A 67,398 1,965 Omnicom Group Inc. 50,600 1,964 * Lamar Advertising Co. Class A 56,186 1,930 * Career Education Corp. 60,400 1,911 * Mohawk Industries Inc. 34,700 1,887 CBS Corp. Class B 127,174 1,773 International Speedway Corp. Class A 62,378 1,607 Harley-Davidson Inc. 56,800 1,594 DR Horton Inc. 126,366 1,592 * Brink's Home Security Holdings Inc. 36,800 1,566 Stanley Black & Decker Inc. 26,745 1,535 American Eagle Outfitters Inc. 75,991 1,407 * Toll Brothers Inc. 64,600 1,344 Nordstrom Inc. 32,300 1,319 RadioShack Corp. 58,000 1,313 Cablevision Systems Corp. Class A 54,344 1,312 * Harman International Industries Inc. 28,000 1,310 Macy's Inc. 56,800 1,237 Washington Post Co. Class B 2,720 1,208 * Boyd Gaming Corp. 120,298 1,189 Weight Watchers International Inc. 45,200 1,154 Virgin Media Inc. 62,269 1,075 Abercrombie & Fitch Co. 23,300 1,063 Foot Locker Inc. 70,600 1,062 * Las Vegas Sands Corp. 49,440 1,046 Lennar Corp. Class A 54,600 940 * Liberty Media Corp. - Starz 16,392 896 Mattel Inc. 36,032 819 * Sears Holdings Corp. 7,200 781 * Liberty Media Corp. - Capital 16,431 598 Comcast Corp. 26,219 471 Chico's FAS Inc. 28,340 409 * Madison Square Garden Inc. Class A 13,586 295 Barnes & Noble Inc. 10,700 231 * Hanesbrands Inc. 5,575 155 Wynn Resorts Ltd. 2,000 152 Lennar Corp. Class B 8,300 116 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 2,684  Consumer Staples (10.8%) Procter & Gamble Co. 903,778 57,182 Wal-Mart Stores Inc. 696,528 38,727 Coca-Cola Co. 690,000 37,950 PepsiCo Inc. 511,839 33,863 Philip Morris International Inc. 494,509 25,794 CVS Caremark Corp. 495,554 18,117 Walgreen Co. 307,300 11,398 Kraft Foods Inc. 348,826 10,549 Colgate-Palmolive Co. 115,900 9,882 Costco Wholesale Corp. 156,100 9,321 Altria Group Inc. 376,278 7,721 Archer-Daniels-Midland Co. 249,273 7,204 Kroger Co. 263,700 5,712 Coca-Cola Enterprises Inc. 168,300 4,655 Dr Pepper Snapple Group Inc. 132,200 4,650 Clorox Co. 69,120 4,433 Estee Lauder Cos. Inc. Class A 66,400 4,307 Safeway Inc. 170,462 4,238 Tyson Foods Inc. Class A 206,444 3,953 Campbell Soup Co. 110,900 3,920 Bunge Ltd. 62,800 3,870 Brown-Forman Corp. Class B 64,646 3,843 Hershey Co. 81,300 3,480 Church & Dwight Co. Inc. 47,100 3,153 General Mills Inc. 44,400 3,143 Del Monte Foods Co. 213,460 3,117 * Smithfield Foods Inc. 150,135 3,114 Molson Coors Brewing Co. Class B 71,900 3,024 * Hansen Natural Corp. 69,200 3,002 JM Smucker Co. 49,024 2,954 Kimberly-Clark Corp. 46,540 2,926 McCormick & Co. Inc. 76,100 2,919 * Dean Foods Co. 181,575 2,849 * Energizer Holdings Inc. 44,128 2,769 * Constellation Brands Inc. Class A 168,300 2,767 Hormel Foods Corp. 62,600 2,630 * Central European Distribution Corp. 72,480 2,538 Corn Products International Inc. 72,200 2,502 Kellogg Co. 44,300 2,367 Mead Johnson Nutrition Co. 42,525 2,213 Alberto-Culver Co. Class B 82,614 2,160 Avon Products Inc. 59,300 2,009 * NBTY Inc. 37,300 1,790 * Ralcorp Holdings Inc. 20,950 1,420 * Whole Foods Market Inc. 32,840 1,187 * Green Mountain Coffee Roasters Inc. 6,900 668 Sara Lee Corp. 44,600 621 Sysco Corp. 17,111 505 * BJ's Wholesale Club Inc. 9,300 344 ConAgra Foods Inc. 11,200 281 Reynolds American Inc. 106 6 Energy (10.7%) Exxon Mobil Corp. 1,490,084 99,806 Chevron Corp. 582,638 44,181 Schlumberger Ltd. 312,000 19,799 ConocoPhillips 354,040 18,116 Occidental Petroleum Corp. 190,339 16,091 Anadarko Petroleum Corp. 179,316 13,060 Apache Corp. 119,662 12,146 XTO Energy Inc. 205,241 9,683 Devon Energy Corp. 148,622 9,576 EOG Resources Inc. 95,000 8,829 National Oilwell Varco Inc. 170,541 6,921 Hess Corp. 109,600 6,855 Baker Hughes Inc. 124,580 5,835 Noble Energy Inc. 79,600 5,811 * Southwestern Energy Co. 141,000 5,741 Williams Cos. Inc. 247,700 5,722 Peabody Energy Corp. 120,900 5,525 * Cameron International Corp. 114,200 4,895 Halliburton Co. 158,200 4,767 * FMC Technologies Inc. 71,750 4,637 Pioneer Natural Resources Co. 75,400 4,246 * Newfield Exploration Co. 76,300 3,971 Smith International Inc. 91,300 3,909 Range Resources Corp. 82,500 3,867 Valero Energy Corp. 182,480 3,595 Diamond Offshore Drilling Inc. 39,700 3,526 Chesapeake Energy Corp. 143,311 3,388 Cimarex Energy Co. 56,699 3,367 * Pride International Inc. 106,400 3,204 BJ Services Co. 147,100 3,148 Helmerich & Payne Inc. 74,480 2,836 Cabot Oil & Gas Corp. 74,535 2,743 Southern Union Co. 105,700 2,682 St. Mary Land & Exploration Co. 76,500 2,663 Marathon Oil Corp. 81,100 2,566 * Rowan Cos. Inc. 80,600 2,346 * Mariner Energy Inc. 137,652 2,061 * Plains Exploration & Production Co. 66,760 2,002 * Continental Resources Inc. 43,900 1,868 * Forest Oil Corp. 65,300 1,686 Arch Coal Inc. 73,400 1,677 Consol Energy Inc. 33,900 1,446 * SandRidge Energy Inc. 143,214 1,103 * Unit Corp. 12,800 541 * Quicksilver Resources Inc. 26,420 372 Patterson-UTI Energy Inc. 21,200 296 * Helix Energy Solutions Group Inc. 18,500 241 * Seahawk Drilling Inc. 7,093 134 Tesoro Corp. 7,100 99 * Denbury Resources Inc. 2,300 39 * Superior Energy Services Inc. 1,048 22 Financials (15.1%) JPMorgan Chase & Co. 1,079,621 48,313 Bank of America Corp. 2,659,742 47,476 Wells Fargo & Co. 1,377,508 42,868 Goldman Sachs Group Inc. 139,830 23,859 * Citigroup Inc. 4,737,293 19,186 American Express Co. 331,300 13,669 US Bancorp 392,700 10,163 Prudential Financial Inc. 166,404 10,067 Aflac Inc. 181,400 9,848 CME Group Inc. 25,501 8,061 Morgan Stanley 264,800 7,756 MetLife Inc. 175,820 7,620 State Street Corp. 161,878 7,307 Charles Schwab Corp. 377,200 7,050 Franklin Resources Inc. 63,300 7,020 Bank of New York Mellon Corp. 224,606 6,936 Capital One Financial Corp. 158,900 6,580 Progressive Corp. 317,400 6,059 Loews Corp. 152,508 5,686 Public Storage 61,200 5,630 Ameriprise Financial Inc. 123,360 5,596 Travelers Cos. Inc. 101,877 5,495 Fifth Third Bancorp 403,300 5,481 T Rowe Price Group Inc. 92,978 5,107 Host Hotels & Resorts Inc. 337,672 4,947 PNC Financial Services Group Inc. 82,831 4,945 Unum Group 188,000 4,657 Discover Financial Services 287,700 4,287 Plum Creek Timber Co. Inc. 100,900 3,926 Boston Properties Inc. 51,900 3,915 * Genworth Financial Inc. Class A 206,800 3,793 * SLM Corp. 299,300 3,747 Hudson City Bancorp Inc. 251,902 3,567 Principal Financial Group Inc. 120,400 3,517 * CB Richard Ellis Group Inc. Class A 215,874 3,422 Moody's Corp. 114,000 3,392 SunTrust Banks Inc. 126,290 3,383 M&T Bank Corp. 42,600 3,382 Torchmark Corp. 63,100 3,377 AvalonBay Communities Inc. 38,375 3,314 Allstate Corp. 102,300 3,305 * TD Ameritrade Holding Corp. 170,900 3,257 * Markel Corp. 8,620 3,230 Jones Lang LaSalle Inc. 43,450 3,167 BlackRock Inc. 14,450 3,147 Reinsurance Group of America Inc. Class A 58,819 3,089 * St. Joe Co. 91,540 2,961 Popular Inc. 1,005,768 2,927 * Arch Capital Group Ltd. 38,300 2,920 * Leucadia National Corp. 117,400 2,913 * Affiliated Managers Group Inc. 36,800 2,907 Eaton Vance Corp. 86,202 2,891 Apartment Investment & Management Co. 157,003 2,890 * First Horizon National Corp. 204,193 2,869 Hospitality Properties Trust 119,270 2,857 SEI Investments Co. 129,770 2,851 * Forest City Enterprises Inc. Class A 197,255 2,842 Janus Capital Group Inc. 194,000 2,772 People's United Financial Inc. 174,014 2,722 StanCorp Financial Group Inc. 56,500 2,691 * AmeriCredit Corp. 112,697 2,678 WR Berkley Corp. 102,297 2,669 Cullen/Frost Bankers Inc. 47,600 2,656 AMB Property Corp. 97,504 2,656 Assurant Inc. 75,300 2,589 HCC Insurance Holdings Inc. 91,600 2,528 Commerce Bancshares Inc. 60,655 2,495 Hanover Insurance Group Inc. 55,800 2,433 Whitney Holding Corp. 175,616 2,422 Raymond James Financial Inc. 89,650 2,397 First Citizens BancShares Inc. Class A 11,842 2,354 Transatlantic Holdings Inc. 44,114 2,329 BOK Financial Corp. 44,171 2,316 City National Corp. 42,000 2,267 Wesco Financial Corp. 5,590 2,155 Brown & Brown Inc. 118,600 2,125 Legg Mason Inc. 72,200 2,070 * American International Group Inc. 60,321 2,059 Lazard Ltd. Class A 55,686 1,988 Northern Trust Corp. 34,773 1,922 * Alleghany Corp. 6,596 1,918 Douglas Emmett Inc. 121,273 1,864 * CNA Financial Corp. 69,500 1,857 TFS Financial Corp. 132,654 1,771 Camden Property Trust 42,400 1,765 Kimco Realty Corp. 112,300 1,756 SL Green Realty Corp. 30,400 1,741 Chubb Corp. 30,900 1,602 Digital Realty Trust Inc. 28,440 1,542 BB&T Corp. 46,300 1,500 Federated Investors Inc. Class B 56,200 1,483 New York Community Bancorp Inc. 86,400 1,429 Hartford Financial Services Group Inc. 49,200 1,398 Marshall & Ilsley Corp. 169,300 1,363 White Mountains Insurance Group Ltd. 3,828 1,359 Zions Bancorporation 58,100 1,268 Lincoln National Corp. 39,834 1,223 ProLogis 80,068 1,057 Simon Property Group Inc. 11,048 927 American Financial Group Inc. 32,200 916 Bank of Hawaii Corp. 20,100 904 BRE Properties Inc. 21,500 769 CapitalSource Inc. 130,938 732 AON Corp. 16,400 700 Federal Realty Investment Trust 8,200 597 Synovus Financial Corp. 161,056 530 Taubman Centers Inc. 11,300 451 Regions Financial Corp. 49,934 392 * MBIA Inc. 57,000 357 KeyCorp 39,369 305 Invesco Ltd. 12,010 263 * GLG Partners Inc. 75,400 232 BancorpSouth Inc. 4,000 84 Wilmington Trust Corp. 3,100 51 Essex Property Trust Inc. 300 27 Health Care (12.5%) Johnson & Johnson 810,598 52,851 Pfizer Inc. 2,138,984 36,684 Merck & Co. Inc. 790,626 29,530 Abbott Laboratories 407,600 21,472 * Amgen Inc. 338,125 20,206 * Gilead Sciences Inc. 312,500 14,213 UnitedHealth Group Inc. 367,662 12,012 Medtronic Inc. 263,600 11,870 * Medco Health Solutions Inc. 175,242 11,314 * WellPoint Inc. 168,916 10,875 * Celgene Corp. 169,800 10,521 * Thermo Fisher Scientific Inc. 167,106 8,596 Bristol-Myers Squibb Co. 312,841 8,353 * Express Scripts Inc. 81,862 8,330 Allergan Inc. 124,130 8,108 Baxter International Inc. 127,341 7,411 Aetna Inc. 191,988 6,741 * Biogen Idec Inc. 116,861 6,703 Becton Dickinson and Co. 80,600 6,346 Stryker Corp. 109,200 6,248 * Genzyme Corp. 111,500 5,779 * St. Jude Medical Inc. 139,832 5,740 Eli Lilly & Co. 148,985 5,396 Cardinal Health Inc. 145,512 5,243 * Hospira Inc. 87,240 4,942 McKesson Corp. 73,424 4,825 * Zimmer Holdings Inc. 81,170 4,805 CIGNA Corp. 129,300 4,730 * Forest Laboratories Inc. 150,600 4,723 AmerisourceBergen Corp. Class A 155,200 4,488 Quest Diagnostics Inc. 76,800 4,477 * Life Technologies Corp. 84,735 4,429 * Laboratory Corp. of America Holdings 57,100 4,323 * Mylan Inc. 183,837 4,175 * Waters Corp. 61,400 4,147 * Millipore Corp. 36,300 3,833 * Humana Inc. 79,300 3,709 * Henry Schein Inc. 62,400 3,675 Perrigo Co. 60,340 3,543 DENTSPLY International Inc. 98,300 3,426 * Watson Pharmaceuticals Inc. 78,500 3,279 * Mettler-Toledo International Inc. 28,700 3,134 Beckman Coulter Inc. 47,600 2,989 * Lincare Holdings Inc. 66,500 2,985 PerkinElmer Inc. 124,804 2,983 Universal Health Services Inc. Class B 81,600 2,863 * Endo Pharmaceuticals Holdings Inc. 115,700 2,741 * King Pharmaceuticals Inc. 232,962 2,740 CR Bard Inc. 29,300 2,538 Teleflex Inc. 37,000 2,371 Patterson Cos. Inc. 73,530 2,283 Pharmaceutical Product Development Inc. 84,803 2,014 * Coventry Health Care Inc. 81,025 2,003 * CareFusion Corp. 72,756 1,923 * Health Net Inc. 74,200 1,845 * Boston Scientific Corp. 207,945 1,501 * Kinetic Concepts Inc. 31,000 1,482 * Varian Medical Systems Inc. 26,500 1,466 * Dendreon Corp. 35,345 1,289 Omnicare Inc. 40,900 1,157 * Amylin Pharmaceuticals Inc. 47,800 1,075 * Abraxis Bioscience Inc. 14,415 746 * DaVita Inc. 2,200 140 Industrials (10.9%) General Electric Co. 2,935,972 53,435 United Technologies Corp. 280,100 20,618 Boeing Co. 236,770 17,192 3M Co. 154,200 12,886 FedEx Corp. 110,700 10,339 General Dynamics Corp. 131,800 10,175 United Parcel Service Inc. Class B 147,300 9,488 Union Pacific Corp. 123,914 9,083 Danaher Corp. 105,100 8,399 Illinois Tool Works Inc. 175,200 8,297 Norfolk Southern Corp. 148,200 8,283 CSX Corp. 156,100 7,945 Precision Castparts Corp. 59,600 7,552 Emerson Electric Co. 142,400 7,168 Caterpillar Inc. 106,772 6,711 PACCAR Inc. 149,110 6,462 Deere & Co. 104,800 6,231 Lockheed Martin Corp. 72,700 6,050 Honeywell International Inc. 131,400 5,948 Cummins Inc. 95,200 5,898 Parker Hannifin Corp. 81,200 5,257 L-3 Communications Holdings Inc. 57,200 5,241 Southwest Airlines Co. 391,387 5,174 Rockwell Collins Inc. 81,600 5,107 ITT Corp. 92,700 4,970 Raytheon Co. 85,833 4,903 Waste Management Inc. 140,297 4,830 Northrop Grumman Corp. 72,268 4,739 CH Robinson Worldwide Inc. 83,200 4,647 WW Grainger Inc. 38,500 4,163 Expeditors International of Washington Inc. 112,361 4,148 Fastenal Co. 84,100 4,036 Fluor Corp. 86,200 4,009 Flowserve Corp. 34,700 3,826 Joy Global Inc. 64,800 3,668 Bucyrus International Inc. Class A 53,239 3,513 Pall Corp. 85,500 3,462 Roper Industries Inc. 59,000 3,413 Equifax Inc. 93,200 3,337 AMETEK Inc. 80,000 3,317 * Jacobs Engineering Group Inc. 70,300 3,177 Iron Mountain Inc. 114,088 3,126 Manpower Inc. 54,600 3,119 Donaldson Co. Inc. 66,100 2,982 * Stericycle Inc. 53,300 2,905 IDEX Corp. 86,400 2,860 JB Hunt Transport Services Inc. 79,500 2,852 MSC Industrial Direct Co. Class A 53,200 2,698 Dun & Bradstreet Corp. 36,200 2,694 Toro Co. 54,700 2,690 Robert Half International Inc. 87,500 2,663 Landstar System Inc. 59,289 2,489 Carlisle Cos. Inc. 65,200 2,484 SPX Corp. 37,400 2,480 Manitowoc Co. Inc. 188,774 2,454 Valmont Industries Inc. 29,537 2,447 * Quanta Services Inc. 122,500 2,347 * Alliant Techsystems Inc. 28,600 2,325 Cintas Corp. 70,766 1,988 KBR Inc. 89,249 1,978 Con-way Inc. 54,200 1,904 * Terex Corp. 70,561 1,602 Lennox International Inc. 35,090 1,555 * WABCO Holdings Inc. 44,400 1,328 Textron Inc. 61,020 1,295 UTi Worldwide Inc. 77,587 1,189 Brink's Co. 36,800 1,039 * USG Corp. 57,460 986 Graco Inc. 27,658 885 Gardner Denver Inc. 19,846 874 Republic Services Inc. Class A 19,512 566 * Hertz Global Holdings Inc. 22,000 220 Ryder System Inc. 3,600 140 * AGCO Corp. 3,600 129 * Raytheon Co. Warrants Exp. 06/16/2011 2,285 45 * AMR Corp. 3,100 28 * Owens Corning 1,100 28 Information Technology (19.0%) Microsoft Corp. 2,376,500 69,560 * Apple Inc. 276,500 64,958 International Business Machines Corp. 394,058 50,538 * Cisco Systems Inc. 1,810,200 47,119 * Google Inc. Class A 75,450 42,781 Hewlett-Packard Co. 757,558 40,264 Intel Corp. 1,539,200 34,263 Oracle Corp. 1,231,534 31,638 QUALCOMM Inc. 415,720 17,456 Visa Inc. Class A 156,698 14,264 * EMC Corp. 721,000 13,007 Texas Instruments Inc. 457,100 11,185 * eBay Inc. 413,914 11,155 Corning Inc. 504,200 10,190 * Dell Inc. 643,800 9,663 Mastercard Inc. Class A 31,020 7,879 * Yahoo! Inc. 468,600 7,746 * Adobe Systems Inc. 209,700 7,417 Applied Materials Inc. 538,100 7,254 * Symantec Corp. 354,353 5,996 Broadcom Corp. Class A 175,950 5,838 Xerox Corp. 593,604 5,788 * Agilent Technologies Inc. 166,306 5,719 Western Union Co. 309,895 5,256 * Intuit Inc. 144,085 4,948 CA Inc. 201,266 4,724 * NetApp Inc. 144,963 4,720 * Western Digital Corp. 114,100 4,449 * NVIDIA Corp. 248,544 4,320 * Computer Sciences Corp. 78,900 4,299 * Fiserv Inc. 83,350 4,231 Altera Corp. 170,147 4,136 Fidelity National Information Services Inc. 175,578 4,116 Amphenol Corp. Class A 94,000 3,966 * Juniper Networks Inc. 119,000 3,651 * BMC Software Inc. 95,000 3,610 Linear Technology Corp. 124,200 3,512 Analog Devices Inc. 118,166 3,406 * Citrix Systems Inc. 71,356 3,387 * Autodesk Inc. 109,588 3,224 * Avnet Inc. 105,400 3,162 * LSI Corp. 514,328 3,148 KLA-Tencor Corp. 100,800 3,117 * Lam Research Corp. 82,108 3,064 * Teradata Corp. 99,574 2,877 Global Payments Inc. 62,700 2,856 * QLogic Corp. 137,000 2,781 * Arrow Electronics Inc. 91,500 2,757 * Compuware Corp. 323,462 2,717 * Motorola Inc. 347,230 2,438 * Fairchild Semiconductor International Inc. Class A 224,958 2,396 * Tech Data Corp. 55,510 2,326 Lender Processing Services Inc. 61,250 2,312 * Ingram Micro Inc. 125,000 2,194 Automatic Data Processing Inc. 47,100 2,094 Tellabs Inc. 266,900 2,020 * Synopsys Inc. 89,121 1,994 Microchip Technology Inc. 65,100 1,833 Xilinx Inc. 71,336 1,819 * Lexmark International Inc. Class A 50,300 1,815 DST Systems Inc. 42,800 1,774 * Electronic Arts Inc. 90,200 1,683 Total System Services Inc. 104,059 1,630 Molex Inc. 69,751 1,455 National Semiconductor Corp. 96,600 1,396 * NCR Corp. 99,574 1,374 Broadridge Financial Solutions Inc. 58,725 1,255 * Atmel Corp. 248,700 1,251 * Teradyne Inc. 110,200 1,231 Intersil Corp. Class A 59,500 878 * AOL Inc. 34,240 866 * Zebra Technologies Corp. 27,257 807 * Monster Worldwide Inc. 44,380 737 * IAC/InterActiveCorp 24,515 557 * Novell Inc. 71,475 428 Activision Blizzard Inc. 32,800 396 * Advanced Micro Devices Inc. 38,100 353 * Novellus Systems Inc. 13,100 327 Harris Corp. 4,300 204 Materials (3.9%) Monsanto Co. 180,334 12,879 Freeport-McMoRan Copper & Gold Inc. 147,454 12,318 Praxair Inc. 117,000 9,711 Newmont Mining Corp. 175,086 8,917 EI du Pont de Nemours & Co. 160,300 5,970 Nucor Corp. 129,600 5,881 Mosaic Co. 79,300 4,819 Dow Chemical Co. 157,840 4,667 Ecolab Inc. 97,200 4,272 * Owens-Illinois Inc. 110,900 3,941 Sigma-Aldrich Corp. 70,000 3,756 Airgas Inc. 53,900 3,429 Celanese Corp. Class A 105,011 3,345 Ball Corp. 62,100 3,315 * Crown Holdings Inc. 122,000 3,289 Allegheny Technologies Inc. 60,900 3,288 FMC Corp. 53,700 3,251 Albemarle Corp. 74,600 3,180 * Pactiv Corp. 121,140 3,050 United States Steel Corp. 47,600 3,024 CF Industries Holdings Inc. 32,500 2,963 Nalco Holding Co. 118,300 2,878 * Titanium Metals Corp. 159,910 2,653 Martin Marietta Materials Inc. 30,600 2,557 Scotts Miracle-Gro Co. Class A 55,099 2,554 Cytec Industries Inc. 51,800 2,421 * Intrepid Potash Inc. 79,705 2,417 Reliance Steel & Aluminum Co. 46,300 2,279 Sealed Air Corp. 106,072 2,236 Cliffs Natural Resources Inc. 29,461 2,090 Schnitzer Steel Industries Inc. 33,724 1,772 International Paper Co. 35,900 884 Valspar Corp. 23,400 690 Southern Copper Corp. 21,000 665 Packaging Corp. of America 26,600 655 Air Products & Chemicals Inc. 5,700 422 Vulcan Materials Co. 7,638 361 Telecommunication Services (2.8%) AT&T Inc. 1,749,979 45,219 Verizon Communications Inc. 756,842 23,477 * American Tower Corp. Class A 166,400 7,090 * Crown Castle International Corp. 137,500 5,257 * Sprint Nextel Corp. 1,093,856 4,157 CenturyTel Inc. 112,797 4,000 * SBA Communications Corp. Class A 52,823 1,905 Telephone & Data Systems Inc. 43,601 1,476 * United States Cellular Corp. 32,300 1,337 * Level 3 Communications Inc. 788,307 1,277 Qwest Communications International Inc. 215,164 1,123 Telephone & Data Systems Inc. 33,200 991 Frontier Communications Corp. 52,351 390 Windstream Corp. 20,957 228 Utilities (3.5%) Exelon Corp. 229,000 10,032 Entergy Corp. 77,000 6,264 PG&E Corp. 145,600 6,176 FPL Group Inc. 122,451 5,918 Sempra Energy 107,736 5,376 Edison International 142,500 4,869 Questar Corp. 101,700 4,393 Southern Co. 121,500 4,029 * AES Corp. 365,398 4,019 Wisconsin Energy Corp. 73,200 3,617 * NRG Energy Inc. 167,915 3,509 EQT Corp. 84,700 3,473 CenterPoint Energy Inc. 223,800 3,214 * Calpine Corp. 268,080 3,187 Northeast Utilities 110,600 3,057 CMS Energy Corp. 193,086 2,985 MDU Resources Group Inc. 137,050 2,958 Constellation Energy Group Inc. 83,300 2,925 Integrys Energy Group Inc. 61,481 2,913 Energen Corp. 62,400 2,903 SCANA Corp. 74,200 2,789 NV Energy Inc. 224,483 2,768 Dominion Resources Inc. 67,086 2,758 NSTAR 76,600 2,713 Duke Energy Corp. 163,592 2,670 Allegheny Energy Inc. 101,089 2,325 FirstEnergy Corp. 55,900 2,185 Public Service Enterprise Group Inc. 69,800 2,061 DPL Inc. 75,000 2,039 * Mirant Corp. 179,604 1,951 American Water Works Co. Inc. 87,200 1,897 Aqua America Inc. 107,583 1,890 * RRI Energy Inc. 501,932 1,852 * Dynegy Inc. Class A 1,375,235 1,733 Ormat Technologies Inc. 43,800 1,233 UGI Corp. 34,466 915 NiSource Inc. 35,920 568 American Electric Power Co. Inc. 9,300 318 Total Investments (100.0%) (Cost $2,908,282) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $2,908,282,000. Net unrealized appreciation of investment securities for tax purposes was $573,512,000, consisting of unrealized gains of $839,966,000 on securities that had risen in value since their purchase and $266,454,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($ Common Stocks (48.9%) Consumer Discretionary (5.2%) Walt Disney Co. 61,866 2,160 Comcast Corp. Class A 90,305 1,700 McDonald's Corp. 25,009 1,669 * Amazon.com Inc. 11,134 1,511 Target Corp. 26,444 1,391 Lowe's Cos. Inc. 52,379 1,270 * Ford Motor Co. 96,900 1,218 * DIRECTV Class A 35,071 1,186 Home Depot Inc. 35,399 1,145 NIKE Inc. Class B 13,814 1,015 News Corp. Class A 64,100 924 Time Warner Cable Inc. 15,631 833 Time Warner Inc. 25,796 807 * Viacom Inc. Class B 22,958 789 TJX Cos. Inc. 18,078 769 Yum! Brands Inc. 19,759 757 * Starbucks Corp. 29,300 711 Staples Inc. 29,898 699 * Kohl's Corp. 12,600 690 Best Buy Co. Inc. 15,075 641 Marriott International Inc. Class A 16,275 513 * Bed Bath & Beyond Inc. 11,700 512 Coach Inc. 12,800 506 Starwood Hotels & Resorts Worldwide Inc. 10,000 466 Gap Inc. 19,725 456 Ross Stores Inc. 8,400 449 Macy's Inc. 19,900 433 Harley-Davidson Inc. 15,185 426 Phillips-Van Heusen Corp. 7,000 402 * Apollo Group Inc. Class A 6,300 386 PetSmart Inc. 12,056 385 * BorgWarner Inc. 9,900 378 * Harman International Industries Inc. 8,030 376 Polo Ralph Lauren Corp. Class A 4,376 372 RadioShack Corp. 15,105 342 Hasbro Inc. 8,925 342 * O'Reilly Automotive Inc. 8,000 334 DeVry Inc. 5,100 333 Strayer Education Inc. 1,320 322 Tiffany & Co. 6,700 318 * Pulte Group Inc. 27,497 309 DISH Network Corp. Class A 14,557 303 Advance Auto Parts Inc. 7,205 302 * Stanley Black & Decker Inc. 5,227 300 Guess? Inc. 6,000 282 Sherwin-Williams Co. 4,100 278 John Wiley & Sons Inc. Class A 6,400 277 Brinker International Inc. 13,375 258 Cablevision Systems Corp. Class A 10,594 256 Washington Post Co. Class B 560 249 Thor Industries Inc. 8,190 247 * Liberty Media Corp. - Starz 4,464 244 International Speedway Corp. Class A 8,410 217 International Game Technology 11,600 214 Gentex Corp. 10,200 198 Weight Watchers International Inc. 7,600 194 * Brink's Home Security Holdings Inc. 4,300 183 Aaron's Inc. 5,200 173 Burger King Holdings Inc. 8,000 170 DR Horton Inc. 13,399 169 * Dollar General Corp. 6,500 164 Wyndham Worldwide Corp. 6,300 162 * Liberty Global Inc. 5,446 157 Scripps Networks Interactive Inc. Class A 3,300 146 * Career Education Corp. 4,500 142 Johnson Controls Inc. 4,200 139 * Discovery Communications Inc. Class A 3,841 130 Omnicom Group Inc. 3,200 124 * New York Times Co. Class A 11,000 122 Family Dollar Stores Inc. 3,200 117 Comcast Corp. 6,476 116 * AutoZone Inc. 400 69 * Madison Square Garden Inc. Class A 2,648 58 * MGM Mirage 4,013 48 Carnival Corp. 1,200 47 H&R Block Inc. 2,600 46 * Liberty Media Corp. - Capital 1,200 44 * Toll Brothers Inc. 2,000 42 CBS Corp. Class B 1,600 22 Lennar Corp. Class B 680 10 Newell Rubbermaid Inc. 218 3 Darden Restaurants Inc. 50 2 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 243  Consumer Staples (5.2%) Procter & Gamble Co. 83,484 5,282 Coca-Cola Co. 71,140 3,913 Wal-Mart Stores Inc. 68,316 3,798 PepsiCo Inc. 50,292 3,327 Philip Morris International Inc. 47,900 2,498 CVS Caremark Corp. 49,216 1,799 Colgate-Palmolive Co. 16,200 1,381 Walgreen Co. 32,700 1,213 Kraft Foods Inc. 34,016 1,029 Costco Wholesale Corp. 16,318 974 Altria Group Inc. 36,800 755 Archer-Daniels-Midland Co. 25,797 746 Safeway Inc. 21,734 540 Dr Pepper Snapple Group Inc. 15,297 538 Coca-Cola Enterprises Inc. 18,900 523 Estee Lauder Cos. Inc. Class A 7,793 506 Tyson Foods Inc. Class A 25,331 485 General Mills Inc. 6,400 453 Mead Johnson Nutrition Co. 8,238 429 JM Smucker Co. 6,999 422 Brown-Forman Corp. Class B 6,763 402 Del Monte Foods Co. 25,532 373 Church & Dwight Co. Inc. 5,500 368 Clorox Co. 5,400 346 * Smithfield Foods Inc. 16,600 344 Molson Coors Brewing Co. Class B 8,000 337 Corn Products International Inc. 9,407 326 McCormick & Co. Inc. 8,400 322 * Energizer Holdings Inc. 4,894 307 * Constellation Brands Inc. Class A 18,600 306 Hormel Foods Corp. 7,100 298 * Ralcorp Holdings Inc. 4,400 298 Kimberly-Clark Corp. 4,672 294 * Dean Foods Co. 17,050 268 * Hansen Natural Corp. 6,000 260 Alberto-Culver Co. Class B 9,950 260 * Central European Distribution Corp. 7,400 259 Bunge Ltd. 3,600 222 * Green Mountain Coffee Roasters Inc. 2,200 213 Kroger Co. 7,100 154 * BJ's Wholesale Club Inc. 600 22 Sysco Corp. 600 18 Energy (5.3%) Exxon Mobil Corp. 135,994 9,109 Chevron Corp. 52,333 3,968 Schlumberger Ltd. 32,867 2,086 Occidental Petroleum Corp. 20,404 1,725 ConocoPhillips 33,687 1,724 Anadarko Petroleum Corp. 18,034 1,313 Apache Corp. 11,903 1,208 Devon Energy Corp. 15,930 1,026 EOG Resources Inc. 9,546 887 XTO Energy Inc. 16,266 767 Hess Corp. 12,074 755 Noble Energy Inc. 8,113 592 Peabody Energy Corp. 12,699 580 * Cameron International Corp. 12,355 530 * FMC Technologies Inc. 7,040 455 Pioneer Natural Resources Co. 7,898 445 * Newfield Exploration Co. 8,448 440 BJ Services Co. 20,211 433 * Alpha Natural Resources Inc. 8,628 431 Range Resources Corp. 9,054 424 Consol Energy Inc. 9,705 414 El Paso Corp. 37,400 405 Diamond Offshore Drilling Inc. 4,260 378 Murphy Oil Corp. 6,700 377 * Southwestern Energy Co. 9,200 375 * Rowan Cos. Inc. 12,585 366 * Nabors Industries Ltd. 18,458 362 * Pride International Inc. 12,024 362 Halliburton Co. 11,664 351 * Forest Oil Corp. 13,321 344 Helmerich & Payne Inc. 8,630 329 Smith International Inc. 7,179 307 Marathon Oil Corp. 9,682 306 Cabot Oil & Gas Corp. 8,091 298 Cimarex Energy Co. 5,000 297 St. Mary Land & Exploration Co. 8,342 290 * CNX Gas Corp. 7,100 270 * Mariner Energy Inc. 17,700 265 * Continental Resources Inc. 6,076 259 * Helix Energy Solutions Group Inc. 19,500 254 * SEACOR Holdings Inc. 3,000 242 * Superior Energy Services Inc. 9,700 204 * SandRidge Energy Inc. 22,400 173 * Plains Exploration & Production Co. 4,748 142 Patterson-UTI Energy Inc. 8,502 119 Tesoro Corp. 6,752 94 Massey Energy Co. 1,200 63 National Oilwell Varco Inc. 1,529 62 Chesapeake Energy Corp. 2,100 50 * Denbury Resources Inc. 1,400 24 Financials (7.6%) Bank of America Corp. 295,501 5,275 JPMorgan Chase & Co. 114,524 5,125 Wells Fargo & Co. 146,364 4,555 Goldman Sachs Group Inc. 15,885 2,710 * Citigroup Inc. 605,711 2,453 US Bancorp 43,300 1,121 State Street Corp. 19,469 879 Aflac Inc. 16,000 869 Morgan Stanley 27,460 804 American Express Co. 19,333 798 Bank of New York Mellon Corp. 25,100 775 Charles Schwab Corp. 39,305 735 Capital One Financial Corp. 17,300 716 Franklin Resources Inc. 6,455 716 Public Storage 6,659 613 Progressive Corp. 32,000 611 Loews Corp. 15,688 585 SunTrust Banks Inc. 21,500 576 Travelers Cos. Inc. 10,589 571 Fifth Third Bancorp 41,100 559 Lincoln National Corp. 17,813 547 Host Hotels & Resorts Inc. 37,071 543 Prudential Financial Inc. 8,712 527 Hartford Financial Services Group Inc. 18,200 517 MetLife Inc. 11,440 496 Unum Group 20,000 495 Discover Financial Services 29,180 435 Boston Properties Inc. 5,600 422 * IntercontinentalExchange Inc. 3,700 415 Plum Creek Timber Co. Inc. 10,621 413 Kimco Realty Corp. 26,100 408 Torchmark Corp. 7,300 391 Simon Property Group Inc. 4,602 386 SL Green Realty Corp. 6,694 383 * Genworth Financial Inc. Class A 20,900 383 * CB Richard Ellis Group Inc. Class A 23,390 371 PNC Financial Services Group Inc. 6,200 370 Federal Realty Investment Trust 5,005 364 Digital Realty Trust Inc. 6,671 362 KeyCorp 46,300 359 * TD Ameritrade Holding Corp. 18,800 358 Reinsurance Group of America Inc. Class A 6,788 356 BlackRock Inc. 1,622 353 Jones Lang LaSalle Inc. 4,845 353 Moody's Corp. 11,300 336 * Leucadia National Corp. 13,500 335 SEI Investments Co. 15,000 330 * St. Joe Co. 9,900 320 * Arch Capital Group Ltd. 4,200 320 Legg Mason Inc. 11,000 315 WR Berkley Corp. 11,950 312 Marshall & Ilsley Corp. 38,700 312 * Markel Corp. 830 311 * Forest City Enterprises Inc. Class A 21,571 311 Hospitality Properties Trust 12,966 311 People's United Financial Inc. 19,800 310 * First Horizon National Corp. 21,994 309 RenaissanceRe Holdings Ltd. 5,400 306 AMB Property Corp. 11,200 305 Allstate Corp. 9,400 304 HCC Insurance Holdings Inc. 11,000 304 Zions Bancorporation 13,200 288 Regions Financial Corp. 36,100 283 Lazard Ltd. Class A 7,700 275 Hanover Insurance Group Inc. 6,100 266 Alexandria Real Estate Equities Inc. 3,900 264 Whitney Holding Corp. 19,100 263 Cullen/Frost Bankers Inc. 4,600 257 First Citizens BancShares Inc. Class A 1,267 252 Janus Capital Group Inc. 17,600 251 Assurant Inc. 7,200 248 Raymond James Financial Inc. 9,250 247 StanCorp Financial Group Inc. 5,000 238 Commerce Bancshares Inc. 5,689 234 Douglas Emmett Inc. 15,200 234 Allied World Assurance Co. Holdings Ltd. 5,200 233 BancorpSouth Inc. 10,900 228 Wesco Financial Corp. 590 227 * NASDAQ OMX Group Inc. 10,700 226 Washington Federal Inc. 11,100 226 * MBIA Inc. 35,400 222 Jefferies Group Inc. 9,300 220 American Financial Group Inc. 7,650 218 BOK Financial Corp. 4,040 212 Brown & Brown Inc. 11,800 211 TFS Financial Corp. 15,600 208 * GLG Partners Inc. 56,800 174 CME Group Inc. 499 158 Wilmington Trust Corp. 8,600 142 BB&T Corp. 3,800 123 Comerica Inc. 3,200 122 Apartment Investment & Management Co. 4,700 87 Chubb Corp. 1,400 73 Ameriprise Financial Inc. 1,180 54 White Mountains Insurance Group Ltd. 80 28 Taubman Centers Inc. 400 16 AON Corp. 300 13 Health Care (6.0%) Johnson & Johnson 83,441 5,440 Pfizer Inc. 209,839 3,599 Merck & Co. Inc. 76,621 2,862 Abbott Laboratories 41,300 2,176 * Amgen Inc. 33,323 1,991 * Gilead Sciences Inc. 31,457 1,431 UnitedHealth Group Inc. 41,907 1,369 * Medco Health Solutions Inc. 17,433 1,125 * WellPoint Inc. 17,140 1,103 Medtronic Inc. 23,200 1,045 * Express Scripts Inc. 10,000 1,018 * Celgene Corp. 16,319 1,011 * Thermo Fisher Scientific Inc. 16,866 868 Bristol-Myers Squibb Co. 30,895 825 Allergan Inc. 12,348 807 McKesson Corp. 11,484 755 Baxter International Inc. 12,800 745 * Biogen Idec Inc. 12,575 721 Aetna Inc. 20,063 704 * Genzyme Corp. 12,080 626 Cardinal Health Inc. 16,790 605 * St. Jude Medical Inc. 14,568 598 Eli Lilly & Co. 16,300 590 * Zimmer Holdings Inc. 9,270 549 CIGNA Corp. 14,243 521 AmerisourceBergen Corp. Class A 17,387 503 * Forest Laboratories Inc. 15,724 493 * Life Technologies Corp. 9,345 488 CR Bard Inc. 5,600 485 * Mylan Inc. 21,056 478 Quest Diagnostics Inc. 8,177 477 * Hospira Inc. 8,060 457 * Waters Corp. 6,359 429 * Laboratory Corp. of America Holdings 5,400 409 Perrigo Co. 6,600 388 DENTSPLY International Inc. 10,648 371 Becton Dickinson and Co. 4,684 369 * Watson Pharmaceuticals Inc. 8,000 334 Beckman Coulter Inc. 5,300 333 * Endo Pharmaceuticals Holdings Inc. 12,700 301 * King Pharmaceuticals Inc. 25,464 299 Omnicare Inc. 10,500 297 Universal Health Services Inc. Class B 8,000 281 Cooper Cos. Inc. 7,205 280 Techne Corp. 4,200 267 * Vertex Pharmaceuticals Inc. 6,300 257 * CareFusion Corp. 8,395 222 Stryker Corp. 3,649 209 Patterson Cos. Inc. 6,600 205 * Boston Scientific Corp. 18,300 132 PerkinElmer Inc. 5,400 129 * Intuitive Surgical Inc. 240 84 Industrials (5.4%) General Electric Co. 302,409 5,504 United Technologies Corp. 24,876 1,831 3M Co. 16,900 1,412 Union Pacific Corp. 16,218 1,189 Boeing Co. 15,820 1,149 FedEx Corp. 11,713 1,094 Raytheon Co. 15,724 898 United Parcel Service Inc. Class B 13,200 850 Danaher Corp. 10,449 835 Precision Castparts Corp. 6,017 762 CSX Corp. 13,800 702 Caterpillar Inc. 10,200 641 Cummins Inc. 10,224 633 Emerson Electric Co. 12,100 609 L-3 Communications Holdings Inc. 5,948 545 Southwest Airlines Co. 41,174 544 ITT Corp. 9,700 520 Honeywell International Inc. 10,400 471 CH Robinson Worldwide Inc. 8,269 462 Expeditors International of Washington Inc. 12,500 462 Fluor Corp. 9,648 449 WW Grainger Inc. 4,071 440 Flowserve Corp. 3,900 430 Fastenal Co. 8,900 427 * McDermott International Inc. 15,700 423 Textron Inc. 19,646 417 Republic Services Inc. Class A 14,110 410 Bucyrus International Inc. Class A 6,114 403 Rockwell Collins Inc. 6,400 401 * Jacobs Engineering Group Inc. 8,820 399 Northrop Grumman Corp. 5,918 388 Roper Industries Inc. 6,700 388 AMETEK Inc. 8,650 359 Equifax Inc. 9,900 354 Iron Mountain Inc. 12,746 349 * URS Corp. 6,900 342 Donaldson Co. Inc. 7,497 338 Manitowoc Co. Inc. 25,944 337 JB Hunt Transport Services Inc. 9,300 334 * Stericycle Inc. 6,100 332 SPX Corp. 5,007 332 * Terex Corp. 14,392 327 * WESCO International Inc. 9,400 326 KBR Inc. 14,400 319 IDEX Corp. 9,500 314 Lennox International Inc. 7,065 313 * Navistar International Corp. 7,000 313 Toro Co. 6,341 312 Copa Holdings SA Class A 4,993 304 Gardner Denver Inc. 6,753 297 * Quanta Services Inc. 15,400 295 Manpower Inc. 5,100 291 Landstar System Inc. 6,625 278 General Dynamics Corp. 3,491 270 UTi Worldwide Inc. 17,100 262 Lockheed Martin Corp. 3,103 258 * First Solar Inc. 2,100 258 Valmont Industries Inc. 3,100 257 * Alliant Techsystems Inc. 3,144 256 Dun & Bradstreet Corp. 3,400 253 Robert Half International Inc. 8,200 250 Pentair Inc. 6,800 242 * Covanta Holding Corp. 14,400 240 Deere & Co. 4,000 238 Wabtec Corp. 5,500 232 * Armstrong World Industries Inc. 6,092 221 Brink's Co. 6,833 193 Con-way Inc. 5,400 190 * Aecom Technology Corp. 6,300 179 Illinois Tool Works Inc. 3,700 175 * Thomas & Betts Corp. 3,800 149 Cintas Corp. 4,550 128 * Spirit Aerosystems Holdings Inc. Class A 5,400 126 PACCAR Inc. 2,700 117 Norfolk Southern Corp. 1,700 95 * WABCO Holdings Inc. 2,334 70 Ryder System Inc. 1,400 54 * AGCO Corp. 1,500 54 Pall Corp. 400 16 Information Technology (9.1%) * Apple Inc. 27,059 6,357 Microsoft Corp. 209,506 6,132 * Cisco Systems Inc. 176,815 4,602 International Business Machines Corp. 35,047 4,495 * Google Inc. Class A 7,348 4,166 Hewlett-Packard Co. 73,769 3,921 Intel Corp. 152,800 3,401 Oracle Corp. 120,150 3,087 QUALCOMM Inc. 50,200 2,108 Visa Inc. Class A 15,587 1,419 * EMC Corp. 71,321 1,287 Corning Inc. 56,766 1,147 * eBay Inc. 41,962 1,131 Texas Instruments Inc. 45,594 1,116 * Dell Inc. 64,900 974 Mastercard Inc. Class A 3,344 849 * Yahoo! Inc. 47,874 791 * Adobe Systems Inc. 21,267 752 Applied Materials Inc. 54,714 738 Broadcom Corp. Class A 20,550 682 * Motorola Inc. 95,576 671 * Symantec Corp. 36,395 616 * Juniper Networks Inc. 20,000 614 * Cognizant Technology Solutions Corp. Class A 12,000 612 * Intuit Inc. 16,200 556 Western Union Co. 31,600 536 * NetApp Inc. 16,204 528 * Agilent Technologies Inc. 15,144 521 CA Inc. 21,346 501 * Citrix Systems Inc. 10,100 479 * Autodesk Inc. 15,400 453 Altera Corp. 18,472 449 * Fiserv Inc. 8,525 433 Xilinx Inc. 16,894 431 * NVIDIA Corp. 24,500 426 * Computer Sciences Corp. 7,700 420 Amphenol Corp. Class A 9,822 414 Fidelity National Information Services Inc. 17,060 400 * BMC Software Inc. 10,400 395 KLA-Tencor Corp. 11,098 343 Tellabs Inc. 44,600 338 Analog Devices Inc. 11,434 329 Factset Research Systems Inc. 4,327 317 * Teradata Corp. 10,336 299 National Semiconductor Corp. 20,500 296 Global Payments Inc. 6,460 294 Activision Blizzard Inc. 23,000 277 * Fairchild Semiconductor International Inc. Class A 24,600 262 Xerox Corp. 26,155 255 * Lam Research Corp. 6,800 254 * Avnet Inc. 8,100 243 * Marvell Technology Group Ltd. 10,000 204 * Ingram Micro Inc. 11,000 193 Automatic Data Processing Inc. 3,874 172 * Atmel Corp. 33,600 169 * Lexmark International Inc. Class A 4,500 162 * Cadence Design Systems Inc. 23,600 157 Lender Processing Services Inc. 3,300 125 Harris Corp. 2,100 100 * LSI Corp. 14,400 88 AVX Corp. 5,300 75 * AOL Inc. 2,345 59 * Tech Data Corp. 1,400 59 * McAfee Inc. 1,200 48 * Convergys Corp. 3,100 38 * Arrow Electronics Inc. 700 21 * NCR Corp. 336 5 Materials (2.0%) Monsanto Co. 18,503 1,321 Freeport-McMoRan Copper & Gold Inc. 14,697 1,228 Newmont Mining Corp. 18,588 947 International Paper Co. 20,914 515 Dow Chemical Co. 17,400 515 Mosaic Co. 8,288 504 Ecolab Inc. 10,800 475 Nucor Corp. 10,400 472 EI du Pont de Nemours & Co. 12,200 454 Airgas Inc. 7,000 445 Sigma-Aldrich Corp. 7,900 424 Terra Industries Inc. 8,900 407 Ashland Inc. 7,280 384 Ball Corp. 7,028 375 * Owens-Illinois Inc. 10,400 370 FMC Corp. 6,066 367 Celanese Corp. Class A 11,125 354 Cytec Industries Inc. 7,470 349 CF Industries Holdings Inc. 3,816 348 * Crown Holdings Inc. 12,800 345 Reliance Steel & Aluminum Co. 6,800 335 United States Steel Corp. 5,100 324 Nalco Holding Co. 12,748 310 * Pactiv Corp. 11,700 295 Scotts Miracle-Gro Co. Class A 6,200 287 Cliffs Natural Resources Inc. 4,000 284 Sealed Air Corp. 11,800 249 Praxair Inc. 2,900 241 Schnitzer Steel Industries Inc. 4,100 215 Martin Marietta Materials Inc. 2,286 191 Steel Dynamics Inc. 9,800 171 Albemarle Corp. 2,000 85 Air Products & Chemicals Inc. 500 37 Vulcan Materials Co. 334 16 Telecommunication Services (1.4%) AT&T Inc. 154,166 3,984 Verizon Communications Inc. 67,900 2,106 * American Tower Corp. Class A 16,748 714 * Crown Castle International Corp. 14,193 543 * Sprint Nextel Corp. 136,468 518 * NII Holdings Inc. 11,441 477 * SBA Communications Corp. Class A 9,924 358 * United States Cellular Corp. 5,050 209 * Clearwire Corp. Class A 28,900 207 Telephone & Data Systems Inc. 5,800 196 * MetroPCS Communications Inc. 20,300 144 Telephone & Data Systems Inc. - Special Common Shares 3,000 89 * tw telecom inc Class A 3,500 63 * Clearwire Corp. Rights Exp. 06/21/2010 28,900 5 Utilities (1.7%) Exelon Corp. 23,730 1,040 FPL Group Inc. 16,131 780 PG&E Corp. 15,400 653 Sempra Energy 11,028 550 Edison International 15,869 542 PPL Corp. 16,500 457 Questar Corp. 10,459 452 * AES Corp. 36,200 398 Wisconsin Energy Corp. 7,500 371 EQT Corp. 8,880 364 Constellation Energy Group Inc. 9,900 348 Dominion Resources Inc. 8,308 342 * Calpine Corp. 28,700 341 National Fuel Gas Co. 6,500 329 * NRG Energy Inc. 15,600 326 CMS Energy Corp. 20,952 324 Energen Corp. 6,889 321 MDU Resources Group Inc. 14,804 319 Northeast Utilities 11,100 307 NV Energy Inc. 24,417 301 NSTAR 8,400 297 Allegheny Energy Inc. 12,211 281 Southern Co. 8,200 272 UGI Corp. 10,100 268 Aqua America Inc. 13,200 232 American Water Works Co. Inc. 9,800 213 DPL Inc. 7,800 212 * Mirant Corp. 17,154 186 * RRI Energy Inc. 49,700 183 Public Service Enterprise Group Inc. 5,564 164 Duke Energy Corp. 9,392 153 Ormat Technologies Inc. 5,400 152 ITC Holdings Corp. 2,100 115 Entergy Corp. 700 57 American Electric Power Co. Inc. 400 14 * Dynegy Inc. Class A 2,300 3 Total Common Stocks (Cost $213,181) Face Market Maturity Amount Value Coupon Date ($ ($ Tax-Exempt Municipal Bonds (50.7%) Alabama (0.4%) Alabama Public School & College Auth. 5.000 % 12/1/21 500 541 Alabama Public School & College Auth. 5.000 % 12/1/22 500 538 Huntsville AL Capital Improvement GO 5.000 % 9/1/26 1,750 1,886 Alaska (0.2%) Matanuska-Susitna Borough AK GO 5.500 % 3/1/12 (14) 1,160 1,227 Arizona (1.6%) Arizona COP 5.000 % 10/1/18 (4) 500 539 Arizona School Fac. Board Rev. (State School Improvement) 5.750 % 7/1/14 (2)(Prere.) 500 586 Arizona School Fac. Board Rev. COP 5.500 % 9/1/23 500 542 Arizona Transp. Board Excise Tax Rev. 5.000 % 7/1/25 500 537 Arizona Transp. Board Highway Rev. 5.250 % 7/1/12 (Prere.) 1,965 2,155 Arizona Transp. Board Highway Rev. 5.250 % 7/1/17 2,215 2,393 Mesa AZ Util. System Rev. 5.000 % 7/1/14 (14)(Prere.) 500 569 Phoenix AZ Civic Improvement Corp. Water System Rev. 5.000 % 7/1/21 (14) 500 533 Salt River Project Arizona Agricultural Improvement & Power Dist. Rev. 5.000 % 1/1/28 750 806 Salt Verde Arizona Financial Project Rev. 5.250 % 12/1/24 500 490 Scottsdale AZ Muni. Property Corp. Excise Tax Rev. 5.000 % 7/1/16 (Prere.) 500 581 Scottsdale AZ Muni. Property Corp. Excise Tax Rev. 5.000 % 7/1/16 (Prere.) 500 581 Scottsdale AZ Muni. Property Corp. Excise Tax Rev. 5.000 % 7/1/16 (Prere.) 500 581 Scottsdale AZ Muni. Property Corp. Excise Tax Rev. 5.000 % 7/1/16 (Prere.) 500 581 California (5.8%) Bay Area CA Infrastructure Financing Auth. Rev. 5.000 % 8/1/17 (14)(3) 500 508 Bay Area Toll Auth. CA Toll Bridge Rev. 5.000 % 4/1/25 500 526 California Dept. of Water Resources Water System Rev. (Central Valley) 5.000 % 12/1/28 500 533 California GO 5.250 % 10/1/13 (14) 500 552 California GO 5.000 % 11/1/13 500 548 California GO 5.000 % 6/1/15 500 543 California GO 6.000 % 2/1/16 500 564 California GO 5.000 % 3/1/17 500 536 California GO 5.000 % 4/1/17 500 536 California GO 5.500 % 4/1/18 1,000 1,090 California GO 6.000 % 4/1/18 500 560 California GO 5.000 % 9/1/18 500 522 California GO 5.000 % 11/1/18 (14) 500 524 California GO 5.000 % 6/1/19 (14) 500 518 California GO 5.000 % 6/1/25 495 490 California GO 5.500 % 3/1/26 500 510 California GO 4.500 % 8/1/28 (2) 485 430 California GO 5.750 % 4/1/29 500 519 California GO 5.000 % 9/1/29 (2) 500 478 California GO 5.250 % 3/1/30 500 491 California GO 6.500 % 4/1/33 500 548 California Health Fac. Finance Auth. Rev. (Catholic Healthcare West) PUT 5.000 % 7/1/14 500 553 California Infrastructure & Econ. Dev. Bank Rev. (Bay Area Toll) 5.000 % 1/1/28 (3)(Prere.) 500 578 California Public Works Board Lease Rev. (Dept. of Corrections) 5.000 % 9/1/11 (2) 1,535 1,547 California State Dept. of Water Resources Power Supply Rev. 5.500 % 5/1/14 (2) 3,000 3,276 California State Dept. of Water Resources Power Supply Rev. 5.500 % 5/1/15 (2) 3,000 3,220 California State Econ. Recovery Bonds 5.000 % 7/1/14 (Prere.) 205 235 California State Econ. Recovery Bonds 5.000 % 7/1/15 295 325 California State Econ. Recovery Bonds 5.000 % 7/1/18 500 551 California State Econ. Recovery Bonds 5.000 % 7/1/19 500 550 California State Econ. Recovery Bonds 5.000 % 7/1/20 500 542 California State Econ. Recovery Bonds 5.250 % 7/1/21 825 900 California State Econ. Recovery Bonds 5.000 % 7/1/22 500 522 California State Econ. Recovery Bonds PUT 5.000 % 7/1/10 (Prere.) 500 506 California State Univ. Rev. Systemwide 5.750 % 11/1/27 500 548 California Statewide Communities Dev. Auth. Rev. 5.000 % 6/15/13 500 536 California Statewide Communities Dev. Auth. Rev. (Kaiser Permanente) 5.000 % 4/1/19 500 530 Golden State Tobacco Securitization Corp. California 4.500 % 6/1/27 500 460 Los Angeles CA Community College Dist. GO 5.000 % 8/1/27 500 522 Los Angeles CA Dept. of Water & Power Rev. 5.000 % 7/1/24 500 545 Los Angeles CA GO 5.000 % 9/1/20 (14) 500 535 Los Angeles CA USD GO 5.000 % 7/1/21 (4) 1,825 1,957 Los Angeles CA USD GO 5.000 % 7/1/26 500 521 Los Angeles CA USD GO 5.000 % 7/1/29 500 515 Los Angeles CA Wastewater System Rev. 5.000 % 6/1/29 500 519 Orange County CA Sanitation Dist. COP 5.000 % 2/1/29 (4) 2,500 2,625 Roseville CA Natural Gas Financing Auth. 5.000 % 2/15/12 500 521 Sacramento CA Muni. Util. Dist. Rev. 5.000 % 8/15/27 (4) 500 528 San Diego CA Public Fac. Financing Auth. Sewer Rev. 5.000 % 5/15/28 500 525 San Diego CA USD GO 0.000 % 7/1/27 500 193 San Diego CA USD GO 5.500 % 7/1/27 (4) 500 569 San Diego CA USD GO 0.000 % 7/1/28 500 180 San Diego CA USD GO 0.000 % 7/1/29 500 169 San Francisco CA City & County International Airport Rev. 5.250 % 5/1/22 500 549 San Jose CA Redev. Agency 6.500 % 8/1/28 700 734 Univ. of California Rev. 5.000 % 5/15/21 500 538 Univ. of California Rev. 5.000 % 5/15/25 500 538 Univ. of California Rev. 5.000 % 5/15/27 (14)(3) 500 520 Colorado (1.0%) Colorado Dept. of Transp. Rev. RAN 5.250 % 12/15/13 (2)(Prere.) 3,750 4,271 Denver CO City & County Airport Rev. 5.000 % 11/15/26 430 445 Denver CO City & County School Dist. 5.500 % 12/1/23 (14) 500 597 E-470 Public Highway Auth. Colorado Rev. 5.250 % 9/1/18 (14) 1,500 1,516 Connecticut (0.8%) Connecticut GO 5.500 % 12/15/13 3,000 3,436 Connecticut GO 5.000 % 1/1/14 500 562 Connecticut GO 5.000 % 2/15/23 500 553 Connecticut Special Tax Obligation Rev. (Transp. Infrastructure) 6.500 % 10/1/12 500 564 Connecticut Special Tax Obligation Rev. (Transp. Infrastructure) 5.000 % 11/1/25 500 543 Delaware (0.1%) Delaware Transp. Auth. Transp. System Rev. 5.000 % 7/1/19 500 574 District of Columbia (0.2%) District of Columbia GO 5.000 % 6/1/21 (4) 500 541 District of Columbia Income Tax Rev. 5.250 % 12/1/27 500 554 Florida (1.8%) Broward County FL Educ. Fac. Auth. Rev. (Nova Southeastern Univ. Project) VRDO 0.310 % 4/1/10 LOC 685 685 Citizens Property Insurance Corp. Florida (High Risk Account) 5.500 % 6/1/17 500 532 Florida Board of Educ. Public Educ. Capital Outlay 5.000 % 6/1/22 500 554 Florida Board of Educ. Public Educ. Capital Outlay 5.000 % 6/1/24 500 539 Florida Board of Educ. Rev. (Lottery Rev.) 5.000 % 7/1/16 (2) 500 555 Florida Dept. of Transp. 6.375 % 7/1/11 1,000 1,072 Florida Hurricane Catastrophe Fund Finance Corp. Rev. 5.000 % 7/1/12 3,565 3,823 Florida Turnpike Auth. Rev. 5.250 % 7/1/10 (14) 825 828 Florida Turnpike Auth. Rev. 5.000 % 7/1/19 500 557 Miami-Dade County FL Aviation - Miami International Airport 4.875 % 10/1/24 500 506 Miami-Dade County FL School Board COP 5.000 % 11/1/22 (2) 500 504 Miami-Dade County FL Water & Sewer Rev. 5.000 % 10/1/26 (14) 500 517 Orange County FL Health Fac. Auth. Rev. (Nemours Foundation Project) 5.000 % 1/1/19 500 540 Orlando & Orange County FL Expressway Auth. 5.000 % 7/1/30 500 508 Orlando FL Util. Comm. Water & Electric Rev. 5.250 % 10/1/13 (ETM) 500 567 Orlando FL Util. Comm. Water & Electric Rev. 5.250 % 10/1/14 (ETM) 500 579 Georgia (2.2%) Atlanta GA Airport Fac. Rev. 5.750 % 1/1/13 (14) 3,370 3,415 Atlanta GA Water & Wastewater Rev. 5.750 % 11/1/27 (4) 500 566 Georgia GO 5.000 % 4/1/12 500 541 Georgia GO 5.000 % 10/1/13 500 564 Georgia GO 5.000 % 9/1/15 (Prere.) 500 581 Georgia GO 5.000 % 4/1/16 500 576 Georgia GO 5.000 % 5/1/16 500 577 Georgia GO 5.000 % 7/1/16 500 578 Georgia GO 5.750 % 8/1/17 500 604 Georgia GO 5.000 % 7/1/22 500 567 Georgia GO 5.000 % 5/1/25 500 558 Georgia Muni. Electric Power Auth. Rev. 6.250 % 1/1/12 (14) 3,000 3,250 Georgia Road & Tollway Auth. Rev. 5.000 % 6/1/17 500 566 Georgia Road & Tollway Auth. Rev. GAN 5.000 % 6/1/14 500 565 Gwinnett County GA School Dist. GO 5.000 % 2/1/28 500 563 Main Street Natural Gas Inc. Georgia Gas Project Rev. 5.000 % 3/15/21 500 497 Metro. Atlanta GA Rapid Transp. Auth. Georgia Sales Tax Rev. 5.250 % 7/1/26 (14)(3) 500 575 Milledgeville-Baldwin County GA Dev. Auth. Rev. (Georgia College and State Univ. Foundation) 5.625 % 9/1/14 (Prere.) 500 587 Hawaii (0.7%) Hawaii GO 5.875 % 10/1/10 (14)(Prere.) 1,870 1,922 Hawaii GO 5.000 % 4/1/19 (2) 500 555 Hawaii GO 5.000 % 3/1/26 (4) 500 531 Hawaii GO 5.000 % 6/1/29 500 539 Honolulu HI City & County GO 5.000 % 7/1/20 (4) 500 555 Univ. of Hawaii Rev. 5.000 % 10/1/27 500 529 Illinois (1.9%) Chicago IL (City Colleges Improvement) GO 0.000 % 1/1/12 (14) 2,380 2,305 Chicago IL Board of Educ. GO 5.250 % 12/1/24 (4) 500 537 Chicago IL Board of Educ. GO 5.250 % 12/1/26 (Prere.) 500 527 Chicago IL GO 5.500 % 1/1/17 (4) 500 574 Chicago IL GO 5.000 % 1/1/19 (2) 500 539 Chicago IL O'Hare International Airport Rev. 5.000 % 1/1/24 (4) 500 523 Chicago IL O'Hare International Airport Rev. 5.250 % 1/1/24 (14) 500 519 Cook County IL GO 5.000 % 11/15/21 500 538 Illinois GO 5.000 % 1/1/18 500 539 Illinois GO 5.000 % 1/1/21 (4) 500 530 Illinois GO 5.000 % 6/1/26 500 512 Illinois Regional Transp. Auth. Rev. 6.250 % 7/1/23 (4) 500 608 Illinois Sales Tax Rev. 0.000 % 12/15/16 (2) 5,000 4,011 Illinois State Tollway Highway Auth. Toll Highway Rev. 5.000 % 1/1/25 (4) 500 526 Metro. Pier & Exposition Auth. Illinois Dedicated Sales Tax Rev. 0.000 % 6/15/19 (14) 1,000 646 Indiana (0.4%) Indiana Finance Auth. Rev. 5.000 % 2/1/18 500 571 Indiana Health Fac. Auth. Finance Auth. Rev. (Clarian Health Obligation Group) 5.000 % 2/15/25 290 287 Indiana Muni. Power Agency Rev. 5.250 % 1/1/15 (14) 500 534 Indiana Office Building Comm. Fac. Rev. (New Castle Correctional Fac.) 5.250 % 7/1/19 (14)(3) 500 549 Indiana Transp. Finance Auth. Highway Rev. 5.000 % 12/1/12 (14) 500 551 Iowa (0.0%) Iowa State Special Obligation (Ijobs Program) 5.000 % 6/1/24 220 238 Kansas (0.5%) Kansas Dept. of Transp. Highway Rev. 5.000 % 9/1/22 500 559 Leavenworth County KS USD 4.500 % 9/1/19 (12) 500 543 Univ. of Kansas Hosp. Auth. Health System 5.000 % 9/1/16 1,250 1,365 Univ. of Kansas Hosp. Auth. Health System 5.000 % 9/1/17 1,000 1,077 Kentucky (0.1%) Kentucky Property & Building Comm. Rev. 5.375 % 11/1/23 500 549 Kentucky Property & Building Comm. Rev. 5.000 % 11/1/26 (4) 500 528 Louisiana (0.5%) Jefferson Parish LA (Environmental Fac. & Community Dev. Auth.) 5.000 % 4/1/18 405 440 Louisiana GO 5.000 % 5/1/18 (4) 500 548 Louisiana GO 5.000 % 5/1/23 (4) 500 531 Louisiana Public Fac. Auth. Rev. (Ochsner Clinic) 5.000 % 5/15/16 1,260 1,298 Louisiana State Citizens Property Insurance Corp. Assessment Rev. 5.000 % 6/1/22 (2) 500 500 Maryland (0.9%) Maryland Capital Improvement State & Local Fac. Rev. 5.250 % 3/1/17 500 585 Maryland Dept. of Transp. 5.000 % 2/15/18 500 574 Maryland GO 5.000 % 2/15/13 1,000 1,109 Maryland GO 5.000 % 8/1/15 (Prere.) 500 578 Maryland GO 5.000 % 7/15/17 500 580 Maryland GO 5.000 % 11/1/19 500 581 Maryland Transp. Auth. Rev. 5.000 % 7/1/15 (4) 750 844 Maryland Transp. Auth. Rev. 5.250 % 3/1/20 500 579 Maryland Transp. Auth. Rev. 5.000 % 7/1/22 500 557 Massachusetts (2.8%) Massachusetts Bay Transp. Auth. Rev. 5.500 % 7/1/26 (14) 1,500 1,779 Massachusetts GO 6.000 % 11/1/11 1,210 1,311 Massachusetts GO 5.500 % 11/1/13 (14) 2,000 2,279 Massachusetts GO 5.500 % 11/1/16 (ETM) 500 597 Massachusetts GO 5.500 % 11/1/16 (14)(ETM) 500 597 Massachusetts GO 5.500 % 10/1/18 500 587 Massachusetts GO 5.500 % 10/1/20 500 590 Massachusetts GO 5.250 % 8/1/23 500 580 Massachusetts GO 5.000 % 3/1/25 1,000 1,100 Massachusetts GO 5.000 % 3/1/26 1,000 1,093 Massachusetts Health & Educ. Fac. Auth. Rev. (Caritas Christi Obligated Group) 6.500 % 7/1/12 1,440 1,479 Massachusetts Health & Educ. Fac. Auth. Rev. (Harvard Univ.) 5.000 % 12/15/28 500 552 Massachusetts Health & Educ. Fac. Auth. Rev. (MIT) 5.250 % 7/1/28 500 593 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.000 % 5/15/19 500 569 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.000 % 8/15/27 (14) 500 524 Massachusetts Special Obligation Dedicated Tax Rev. 5.500 % 1/1/26 (14) 500 563 Massachusetts Water Pollution Abatement Trust 5.250 % 8/1/21 1,805 2,127 Massachusetts Water Resources Auth. Rev. 5.000 % 8/1/21 (2) 2,135 2,349 Michigan (1.8%) Detroit MI City School Dist. GO 5.250 % 5/1/28 (4) 500 509 Mason MI Public School Dist. (School Building & Site) GO 5.250 % 5/1/17 (4) 1,850 2,022 Michigan Building Auth. Rev. 5.000 % 10/15/20 (4) 500 520 Michigan GO 5.000 % 9/15/14 (4) 500 555 Michigan GO 5.000 % 5/1/18 500 549 Michigan GO 5.500 % 11/1/25 595 642 Michigan Hosp. Finance Auth. Rev. (Ascension Health) PUT 5.000 % 11/1/12 4,735 5,070 Michigan Muni. Bond Auth. Rev. (Clean Water Revolving Fund) 5.875 % 10/1/10 (Prere.) 2,110 2,190 Michigan Trunk Line Rev. 5.000 % 11/1/21 500 540 Minnesota (0.4%) Minnesota GO 5.000 % 6/1/13 500 558 Minnesota GO 5.000 % 11/1/14 500 574 Minnesota GO 5.000 % 8/1/19 500 578 Minnesota GO 5.000 % 8/1/21 500 568 Southern Minnesota Muni. Power Agency Power Supply System Rev. 5.250 % 1/1/30 500 524 Mississippi (0.1%) Mississippi GO 5.500 % 12/1/18 750 881 Missouri (1.1%) Curators of the Univ. of Missouri System Fac. Rev. 5.000 % 11/1/26 500 526 Kansas City MO Water Rev. 5.000 % 12/1/18 (13) 500 567 Missouri Health & Educ. Fac. Auth. Health Fac. Rev. (St. Luke's Episcopal - Presbyterian Hosp.) 5.500 % 12/1/15 (4) 2,965 3,066 Missouri Highways & Transp. Comm. Road Rev. 5.000 % 5/1/17 500 574 Missouri Highways & Transp. Comm. Road Rev. 5.000 % 5/1/19 500 573 Missouri Highways & Transp. Comm. Road Rev. 5.000 % 5/1/20 500 567 Missouri Highways & Transp. Comm. Road Rev. 5.000 % 5/1/23 1,000 1,114 Missouri Highways & Transp. Comm. Road Rev. 5.250 % 5/1/23 350 388 Nevada (0.5%) Clark County NV GO 5.000 % 12/1/29 500 516 Clark County NV Passenger Fac. Rev. (Las Vegas McCarran International Airport) 4.500 % 7/1/20 455 454 Clark County NV School Dist. GO 5.000 % 6/15/18 1,690 1,862 Nevada Capital Improvement & Cultural Affairs GO 5.000 % 12/1/26 (14) 500 520 New Hampshire (0.1%) Manchester NH General Airport Rev. 5.000 % 1/1/17 500 523 New Jersey (3.2%) Garden State Preservation Trust New Jersey 5.250 % 11/1/13 (Prere.) 875 994 Garden State Preservation Trust New Jersey 0.000 % 11/1/21 (4) 500 306 Garden State Preservation Trust New Jersey 0.000 % 11/1/22 (4) 500 289 New Jersey CTFS Partner Equipment Lease Purchase 5.000 % 6/15/18 530 576 New Jersey CTFS Partner Equipment Lease Purchase 5.000 % 6/15/19 500 537 New Jersey Econ. Dev. Auth. Rev. (Cigarette Tax) 5.750 % 6/15/29 500 480 New Jersey Econ. Dev. Auth. Rev. (Motor Vehicle Comm.) 5.250 % 7/1/26 (14) 500 526 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000 % 9/1/13 (2)(Prere.) 500 560 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000 % 9/1/13 (2)(Prere.) 500 560 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000 % 9/1/14 500 560 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.250 % 3/1/26 500 524 New Jersey Econ. Dev. Auth. Rev. (School Fac.) PUT 5.000 % 9/1/14 (4) 500 556 New Jersey Econ. Dev. Auth. Rev. (Transp. Project) 5.000 % 5/1/19 500 545 New Jersey GO 5.250 % 7/15/15 (2) 500 575 New Jersey GO 5.250 % 7/1/16 (14) 500 574 New Jersey GO 5.250 % 7/15/18 (2) 500 573 New Jersey Higher Educ. Assistance Auth. Student Loan Rev. 5.250 % 12/1/28 400 409 New Jersey Transp. Corp. COP 5.500 % 9/15/11 (2) 3,000 3,185 New Jersey Transp. Trust Fund Auth. Rev. 6.000 % 12/15/11 (14)(Prere.) 625 680 New Jersey Transp. Trust Fund Auth. Rev. 6.000 % 12/15/11 (14)(Prere.) 330 359 New Jersey Transp. Trust Fund Auth. Rev. 6.000 % 12/15/11 (14)(Prere.) 1,440 1,567 New Jersey Transp. Trust Fund Auth. Rev. 5.250 % 6/15/14 (3)(Prere.) 500 575 New Jersey Transp. Trust Fund Auth. Rev. 5.500 % 12/15/20 (14) 4,000 4,508 New Jersey Transp. Trust Fund Auth. Rev. 0.000 % 12/15/26 (2) 2,000 766 New Jersey Turnpike Auth. Rev. 5.000 % 1/1/22 500 534 New Jersey Turnpike Auth. Rev. 5.500 % 1/1/25 (2) 500 576 Tobacco Settlement Financing Corp. New Jersey Rev. 5.000 % 6/1/41 500 322 New Mexico (0.1%) New Mexico Finance Auth. Transp. Rev. 5.000 % 6/15/13 (2) 500 557 New York (10.1%) Erie County NY GO 6.125 % 1/15/11 (14) 610 634 Erie County NY IDA School Fac. Rev. (Buffalo City School Dist.) GO 5.000 % 5/1/18 500 557 Erie County NY IDA School Fac. Rev. (Buffalo City School Dist.) GO 5.000 % 5/1/19 500 555 Long Island NY Power Auth. Electric System Rev. 5.500 % 12/1/11 (2) 3,000 3,220 Long Island NY Power Auth. Electric System Rev. 5.500 % 12/1/12 (ETM) 2,000 2,233 Long Island NY Power Auth. Electric System Rev. 5.000 % 12/1/21 (14) 500 530 Long Island NY Power Auth. Electric System Rev. 5.000 % 4/1/23 500 527 Metro. New York Transp. Auth. Rev. 5.000 % 11/15/23 500 527 Metro. New York Transp. Auth. Rev. (Dedicated Petroleum Tax) 6.125 % 4/1/10 (3)(Prere.) 2,110 2,110 Metro. New York Transp. Auth. Rev. (Dedicated Petroleum Tax) 5.250 % 11/15/24 500 548 Metro. New York Transp. Auth. Rev. (Service Contract) 5.500 % 7/1/15 500 575 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500 % 11/15/12 (14) 1,000 1,102 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500 % 11/15/14 (14) 500 564 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500 % 11/15/18 500 553 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500 % 11/15/19 (14) 500 534 New York City NY GO 5.250 % 8/1/11 500 531 New York City NY GO 5.500 % 6/1/13 (Prere.) 500 567 New York City NY GO 5.250 % 8/1/13 500 559 New York City NY GO 5.750 % 8/1/13 500 550 New York City NY GO 5.750 % 8/1/13 (2) 500 548 New York City NY GO 5.000 % 1/1/14 500 556 New York City NY GO 5.000 % 8/1/16 500 560 New York City NY GO 5.000 % 2/1/17 500 558 New York City NY GO 5.000 % 9/1/17 500 546 New York City NY GO 5.000 % 2/1/18 500 551 New York City NY GO 5.000 % 8/1/19 500 547 New York City NY GO 5.250 % 8/15/24 500 543 New York City NY GO 5.000 % 8/1/25 905 943 New York City NY GO 5.000 % 8/15/26 475 503 New York City NY GO 5.000 % 5/15/28 480 507 New York City NY GO 5.000 % 8/1/28 500 521 New York City NY GO 5.625 % 4/1/29 840 927 New York City NY GO 5.000 % 5/15/29 500 527 New York City NY Housing Dev. Corp. Multi- Family Rev. 5.000 % 5/1/12 500 517 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.375 % 6/15/17 500 538 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 0.000 % 6/15/18 750 566 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.375 % 6/15/19 500 538 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.000 % 6/15/27 500 536 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.000 % 6/15/29 500 523 New York City NY Sales Tax Asset Receivable Corp. 5.000 % 10/15/24 (14) 500 541 New York City NY Sales Tax Asset Receivable Corp. 5.000 % 10/15/26 (14) 500 528 New York City NY Transitional Finance Auth. Building Aid Rev. 5.250 % 1/15/25 500 539 New York City NY Transitional Finance Auth. Rev. 5.250 % 8/1/12 (2)(Prere.) 415 457 New York City NY Transitional Finance Auth. Rev. 5.375 % 2/1/13 2,000 2,191 New York City NY Transitional Finance Auth. Rev. 5.250 % 8/1/18 (2) 85 92 New York City NY Transitional Finance Auth. Rev. 5.250 % 1/15/26 500 536 New York City NY Transitional Finance Auth. Rev. 5.125 % 1/15/29 1,070 1,115 New York City NY Transitional Finance Auth. Rev. Future Tax 5.000 % 11/1/18 500 558 New York City NY Transitional Finance Auth. Rev. Future Tax 5.250 % 2/1/19 (14) 500 544 New York City NY Transitional Finance Auth. Rev. Future Tax 5.000 % 11/1/23 500 537 New York City NY Transitional Finance Auth. Rev. Future Tax 5.000 % 11/1/24 500 537 New York City NY Transitional Finance Auth. Rev. Future Tax 5.000 % 11/1/25 500 536 New York State Dormitory Auth. Rev. (Mental Health Svcs. Fac.) 5.000 % 8/15/21 500 537 New York State Dormitory Auth. Rev. (Personal Income Tax) 5.000 % 3/15/28 500 531 New York State Dormitory Auth. Rev. (Supported Debt Court) 5.500 % 5/15/24 (2) 500 555 New York State Dormitory Auth. Rev. (Supported Debt Court) 5.500 % 5/15/27 (2) 500 550 New York State Dormitory Auth. Rev. (Vassar Brothers Hosp.) 5.100 % 7/1/10 (4) 1,500 1,506 New York State Dormitory Auth. Rev. Non State Supported Debt (Mount Sinai School of Medicine of New York Univ.) 5.000 % 7/1/24 (14) 500 515 New York State Dormitory Auth. Rev. Non State Supported Debt (New York Law School) VRDO 0.250 % 4/8/10 LOC 6,300 6,300 New York State Dormitory Auth. Rev. State Supported Debt 5.000 % 7/1/22 500 536 New York State Environmental Fac. Corp. Rev. (Clean Water & Drinking Revolving Funds) 5.000 % 6/15/22 500 543 New York State GO 4.500 % 2/1/17 500 551 New York State GO 4.500 % 2/1/18 500 549 New York State GO 4.500 % 2/1/19 500 548 New York State Local Govt. Assistance Corp. 5.000 % 4/1/21 500 562 New York State Thruway Auth. Rev. 5.000 % 1/1/20 (14) 500 538 New York State Thruway Auth. Rev. 5.000 % 1/1/21 (14) 2,490 2,665 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000 % 4/1/13 500 553 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.250 % 4/1/13 (2) 500 557 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.500 % 4/1/14 (2) 475 514 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000 % 4/1/18 (2) 500 549 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000 % 4/1/24 500 538 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000 % 4/1/25 (2) 500 526 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000 % 4/1/26 (2) 500 528 New York State Thruway Auth. Rev. (Service Contract) 5.500 % 4/1/14 4,000 4,316 New York State Urban Dev. Corp. Rev. 5.000 % 1/1/15 500 558 New York State Urban Dev. Corp. Rev. 5.000 % 12/15/18 500 562 New York State Urban Dev. Corp. Rev. (Personal Income Tax) 5.000 % 12/15/25 1,500 1,614 New York State Urban Dev. Corp. Rev. (Personal Income Tax) GO 5.500 % 3/15/22 (14) 2,030 2,373 Port Auth. of New York & New Jersey Rev. 5.000 % 7/15/26 500 540 Triborough Bridge & Tunnel Auth. New York Rev. 5.250 % 11/15/15 500 579 Triborough Bridge & Tunnel Auth. New York Rev. 5.500 % 11/15/19 (14) 500 576 Triborough Bridge & Tunnel Auth. New York Rev. 5.500 % 11/15/21 (14) 500 579 Triborough Bridge & Tunnel Auth. New York Rev. 5.000 % 11/15/25 500 533 North Carolina (0.9%) Mecklenburg County NC Public Fac. Corp. (Annual Appropriation) 5.000 % 3/1/26 500 543 North Carolina Eastern Muni. Power Agency Rev. 5.125 % 1/1/14 2,400 2,596 North Carolina Infrastructure Financial Corp. COP Capital Improvements 5.000 % 2/1/21 (4) 2,000 2,163 North Carolina Muni. Power Agency Rev. 5.000 % 1/1/30 500 510 Wake County NC GO 5.000 % 1/1/26 500 547 Ohio (2.0%) Allen County OH Hosp. Fac. Rev. (Catholic Healthcare Partners) VRDO 0.290 % 4/1/10 LOC 1,400 1,400 American Muni. Power Ohio Inc. 5.250 % 2/15/18 500 551 Buckeye OH Tobacco Settlement Financing Corp. Rev. 5.125 % 6/1/24 1,440 1,328 Cincinnati OH City School Dist. Classroom Fac. Construction & Improvement 5.250 % 12/1/26 (14) 500 570 Cleveland OH Public Power System Rev. 5.000 % 11/15/20 (14) 500 525 Cuyahoga County OH Hosp. Rev. (Cleveland Clinic Foundation) VRDO 0.280 % 4/1/10 500 500 Cuyahoga County OH Hosp. Rev. (Cleveland Clinic Foundation) VRDO 0.280 % 4/1/10 1,000 1,000 Huber Heights OH City School Dist. 4.750 % 12/1/26 500 515 Lorain County OH Hosp. Fac. Rev. (Catholic Healthcare Partners) 5.625 % 9/1/13 (14) 1,775 1,779 Ohio Common Schools GO VRDO 0.250 % 4/8/10 300 300 Ohio State Conservation Projects GO 5.000 % 3/1/17 1,885 2,081 Ohio Water Dev. Auth. PCR 5.000 % 6/1/17 3,000 3,392 Oregon (0.1%) Portland OR Sewer System Rev. 5.000 % 6/15/22 (4) 500 551 Pennsylvania (0.9%) Chester County PA IDA (Archdiocese of Philadelphia) VRDO 0.300 % 4/1/10 LOC 750 750 Commonwealth Financing Auth. Pennsylvania Rev. 5.000 % 6/1/25 (14) 500 519 Pennsylvania GO 5.000 % 9/1/14 (4) 500 571 Pennsylvania GO 5.250 % 7/1/15 500 582 Pennsylvania GO 5.375 % 7/1/21 1,085 1,289 Pennsylvania GO 5.000 % 4/15/28 500 542 Pennsylvania Higher Educ. Fac. Auth. Rev. (Pittsburgh Medical Center) 5.000 % 5/15/31 500 497 Pennsylvania Turnpike Comm. Oil Franchise Tax Rev. 5.250 % 12/1/11 (2)(ETM) 310 313 Pennsylvania Turnpike Comm. Rev. 5.000 % 6/1/29 500 507 Philadelphia PA Muni. Auth. Rev. 6.375 % 4/1/29 500 532 Philadelphia PA School Dist. GO 5.000 % 8/1/20 (2) 500 522 Puerto Rico (1.7%) Puerto Rico Electric Power Auth. Rev. 5.000 % 7/1/21 (14) 500 511 Puerto Rico Electric Power Auth. Rev. 5.500 % 7/1/21 500 529 Puerto Rico Electric Power Auth. Rev. 5.250 % 7/1/22 (14) 500 529 Puerto Rico GO 6.000 % 7/1/27 (14) 500 525 Puerto Rico Highway & Transp. Auth. Rev. 5.250 % 7/1/22 (3) 500 506 Puerto Rico Highway & Transp. Auth. Rev. 5.500 % 7/1/25 500 514 Puerto Rico Infrastructure Financing Auth. Special Tax Rev. 5.500 % 7/1/24 (2) 500 505 Puerto Rico Muni. Finance Agency 5.250 % 8/1/22 (11) 500 501 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.250 % 7/1/14 (3) 2,425 2,565 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.500 % 7/1/18 (2) 500 522 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.250 % 7/1/29 500 493 Puerto Rico Public Finance Corp. 6.000 % 8/1/26 (ETM) 3,000 3,793 Puerto Rico Sales Tax Financing Corp. Rev. 5.250 % 8/1/27 500 520 South Carolina (0.6%) Greenville County SC School Dist. GO 5.000 % 12/1/27 500 514 Piedmont SC Muni. Power Agency Rev. 0.000 % 1/1/24 (14) 1,600 751 South Carolina Jobs Econ. Dev. Auth. Hosp. Fac. Rev. (Palmetto Health) 5.250 % 8/1/24 (4) 1,700 1,765 South Carolina Public Service Auth. Rev. 5.000 % 1/1/29 500 531 South Carolina Transp. Infrastructure Rev. 5.250 % 10/1/13 (2) 500 557 Tennessee (0.3%) Memphis TN Electric System Rev. 5.000 % 12/1/17 500 570 Shelby County TN GO 5.000 % 4/1/19 500 573 Tennessee Energy Acquisition Corp. Gas Rev. 5.000 % 9/1/16 500 518 Tennessee GO 5.000 % 8/1/14 500 572 Texas (2.9%) Austin TX Combined Util. System Rev. 0.000 % 5/15/18 (14) 1,000 735 Austin TX Water & Wastewater System Rev. 5.750 % 5/15/10 (14)(Prere.) 2,200 2,215 Board of Regents of the Univ. of Texas System Rev. Financing System 5.000 % 8/15/18 500 576 Central Texas Regional Mobility Auth. Rev. 5.750 % 1/1/25 500 499 Cypress-Fairbanks TX Independent School Dist. Unlimited Tax Schoolhouse 5.000 % 2/15/30 500 530 Dallas TX Area Rapid Transit Rev. 4.500 % 12/1/27 500 509 Harris County TX GO 5.000 % 8/15/27 500 532 Harris County TX Rev. 5.000 % 10/1/23 500 557 Houston TX GO 5.000 % 3/1/20 500 557 Houston TX Independent School Dist. GO 5.000 % 7/15/15 (4) 500 574 Houston TX Util. System Rev. 5.125 % 5/15/28 (14) 500 518 North Texas Tollway Auth. Rev. 6.000 % 1/1/20 500 551 North Texas Tollway Auth. Rev. 6.000 % 1/1/25 500 538 SA Energy Acquisition Public Fac. Corp. Texas Gas Supply Rev. 5.250 % 8/1/17 500 530 SA Energy Acquisition Public Fac. Corp. Texas Gas Supply Rev. 5.500 % 8/1/19 500 531 San Antonio TX Electric & Gas Rev. 5.000 % 2/1/21 905 977 San Antonio TX Electric & Gas System 5.000 % 2/1/19 500 568 San Antonio TX Water Rev. 6.500 % 5/15/10 (14)(ETM) 25 25 Southwest Texas Higher Educ. Auth. Inc. Rev. (Southern Methodist Univ.) 5.000 % 10/1/16 (2) 260 293 Texas A & M Univ. Rev. Financing System 5.000 % 5/15/26 500 545 Texas GO Public Finance Auth. 5.500 % 10/1/12 500 536 Texas Muni. Gas Acquisition & Supply Corp. Rev. 6.250 % 12/15/26 500 542 Texas Muni. Power Agency Rev. 0.000 % 9/1/15 (14) 3,000 2,564 Texas State Transp. Comm. First Tier 4.750 % 4/1/24 500 525 Texas State Transp. Comm. First Tier 5.000 % 4/1/25 500 536 Texas State Transp. Comm. First Tier 5.000 % 4/1/26 500 533 Texas Tech Univ. Rev. Refunding & Improvement 5.000 % 2/15/28 500 531 Texas Water Finance Assistance GO 5.000 % 8/1/24 500 550 Texas Water Finance Assistance GO 5.000 % 8/1/25 500 548 Texas Water Finance Assistance GO 5.000 % 8/1/26 500 543 Texas Water Finance Assistance GO 5.000 % 8/1/27 500 541 Utah (0.1%) Utah GO 5.000 % 7/1/16 500 576 Virginia (0.5%) Fairfax County VA Public Improvement GO 5.000 % 10/1/17 500 582 Virginia Public Building Auth. Rev. 5.000 % 8/1/24 1,090 1,193 Virginia Public School Auth. Rev. 5.000 % 8/1/13 500 560 Virginia Public School Auth. Rev. 5.000 % 8/1/19 500 571 Virginia Public School Auth. Rev. 5.000 % 8/1/19 500 571 Washington (0.8%) Energy Northwest Washington Electric Refunding Rev. (Project No. 1) 5.250 % 7/1/16 500 578 Energy Northwest Washington Electric Refunding Rev. (Project No. 1) 5.000 % 7/1/17 500 572 1 Energy Northwest Washington Electric Refunding Rev. (Project No. 3) 5.000 % 7/1/16 865 984 Port of Seattle WA Rev. 5.000 % 3/1/20 (14) 665 692 Washington (Motor Vehicle Fuel Tax) GO 5.000 % 7/1/28 500 532 Washington GO 5.700 % 10/1/15 (4) 500 555 Washington GO 5.000 % 2/1/16 500 568 Washington GO 0.000 % 6/1/20 (14) 500 335 Washington GO 5.000 % 8/1/20 500 564 Washington GO 5.000 % 7/1/21 (4) 500 545 Wisconsin (0.6%) Wisconsin GO 5.750 % 5/1/11 (Prere.) 1,340 1,416 Wisconsin GO 5.750 % 5/1/11 (Prere.) 1,355 1,431 Wisconsin GO 5.000 % 5/1/22 1,060 1,159 Wisconsin GO 5.000 % 5/1/23 500 544 Total Tax-Exempt Municipal Bonds (Cost $344,235) Total Investments (99.6%) (Cost $557,416) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) * Non-income-producing security. 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2010. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($ ($ ($ Common Stocks 341,791 - - Tax-Exempt Municipal Bonds - 353,817 - Total 341,791 353,817 - C. At March 31, 2010, the cost of investment securities for tax purposes was $557,416,000. Net unrealized appreciation of investment securities for tax purposes was $138,192,000, consisting of unrealized gains of $144,505,000 on securities that had risen in value since their purchase and $6,313,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Small Cap Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($ Common Stocks (99.9%) Consumer Discretionary (16.8%) Tractor Supply Co. 146,464 8,502 * Live Nation Entertainment Inc. 578,246 8,385 * Deckers Outdoor Corp. 51,933 7,167 * Carter's Inc. 237,156 7,150 Polaris Industries Inc. 132,518 6,780 * Dress Barn Inc. 240,310 6,286 * Gymboree Corp. 120,753 6,234 Wolverine World Wide Inc. 200,907 5,858 Brunswick Corp. 355,799 5,682 * OfficeMax Inc. 344,106 5,650 * Capella Education Co. 59,452 5,520 Hillenbrand Inc. 250,694 5,513 * Jack in the Box Inc. 230,636 5,431 Men's Wearhouse Inc. 211,696 5,068 * Childrens Place Retail Stores Inc. 109,751 4,889 * Skechers U.S.A. Inc. Class A 134,527 4,886 * HSN Inc. 162,664 4,789 * Jo-Ann Stores Inc. 109,938 4,615 Pool Corp. 200,942 4,549 * Iconix Brand Group Inc. 290,637 4,464 Cracker Barrel Old Country Store Inc. 93,909 4,355 * Coinstar Inc. 127,178 4,133 * PF Chang's China Bistro Inc. 93,142 4,110 * JOS A Bank Clothiers Inc. 75,167 4,108 Buckle Inc. 103,540 3,806 Finish Line Inc. Class A 230,987 3,770 * Buffalo Wild Wings Inc. 74,217 3,571 * CEC Entertainment Inc. 92,645 3,529 * American Public Education Inc. 73,018 3,403 * Blue Nile Inc. 59,893 3,295 * Helen of Troy Ltd. 123,614 3,221 * Group 1 Automotive Inc. 99,398 3,167 * True Religion Apparel Inc. 103,042 3,128 * CROCS Inc. 354,054 3,105 Unifirst Corp. 58,996 3,038 * Hibbett Sports Inc. 117,946 3,017 * Genesco Inc. 96,659 2,997 * Texas Roadhouse Inc. Class A 210,857 2,929 * Liz Claiborne Inc. 391,994 2,913 Arbitron Inc. 109,230 2,912 * Cabela's Inc. 166,419 2,911 Monro Muffler Brake Inc. 80,727 2,887 * Sonic Corp. 250,997 2,774 * Ruby Tuesday Inc. 260,185 2,750 * Meritage Homes Corp. 130,377 2,738 Brown Shoe Co. Inc. 176,818 2,737 * La-Z-Boy Inc. 212,530 2,665 Cato Corp. Class A 121,494 2,605 CKE Restaurants Inc. 226,577 2,508 * DineEquity Inc. 62,735 2,480 * Quiksilver Inc. 522,737 2,473 Stage Stores Inc. 156,747 2,412 * Pinnacle Entertainment Inc. 247,590 2,412 Callaway Golf Co. 269,575 2,378 * Interval Leisure Group Inc. 163,011 2,373 National Presto Industries Inc. 19,906 2,367 * Papa John's International Inc. 90,887 2,337 NutriSystem Inc. 127,025 2,262 Ethan Allen Interiors Inc. 108,584 2,240 PetMed Express Inc. 93,890 2,082 * Peet's Coffee & Tea Inc. 52,212 2,070 * BJ's Restaurants Inc. 87,621 2,042 Fred's Inc. Class A 164,840 1,975 * Steak N Shake Co. 5,039 1,921 * Universal Technical Institute Inc. 83,499 1,905 PEP Boys-Manny Moe & Jack 185,914 1,868 * Shuffle Master Inc. 221,177 1,811 * Zumiez Inc. 86,511 1,773 * Standard Pacific Corp. 389,948 1,763 * Winnebago Industries 120,184 1,756 * Sonic Automotive Inc. Class A 158,921 1,748 * Maidenform Brands Inc. 79,887 1,746 * Drew Industries Inc. 78,306 1,724 * Lumber Liquidators Holdings Inc. 63,821 1,702 * California Pizza Kitchen Inc. 99,550 1,671 * Red Robin Gourmet Burgers Inc. 64,291 1,571 Superior Industries International Inc. 95,498 1,536 * Jakks Pacific Inc. 114,941 1,500 Big 5 Sporting Goods Corp. 88,967 1,354 * Volcom Inc. 67,530 1,318 * RC2 Corp. 87,484 1,310 * Universal Electronics Inc. 56,364 1,259 Haverty Furniture Cos. Inc. 76,832 1,254 Christopher & Banks Corp. 148,263 1,186 * HOT Topic Inc. 182,267 1,185 Oxford Industries Inc. 57,756 1,174 * K-Swiss Inc. Class A 111,367 1,165 * Pre-Paid Legal Services Inc. 30,352 1,149 * M/I Homes Inc. 78,194 1,146 Marcus Corp. 86,260 1,121 * EW Scripps Co. Class A 119,039 1,006 * Stein Mart Inc. 108,178 977 * Perry Ellis International Inc. 42,299 958 Sturm Ruger & Co. Inc. 78,471 941 * MarineMax Inc. 85,395 919 * Tuesday Morning Corp. 130,801 862 Blyth Inc. 24,961 780 Spartan Motors Inc. 137,026 767 Standard Motor Products Inc. 74,475 739 * O'Charleys Inc. 80,153 717 * Ruth's Hospitality Group Inc. 132,287 701 * Midas Inc. 59,340 669 * Kid Brands Inc. 71,748 621 * Audiovox Corp. Class A 79,351 617 * Landry's Restaurants Inc. 33,215 595 * Lithia Motors Inc. Class A 86,296 552 * Arctic Cat Inc. 50,485 548 Skyline Corp. 28,594 532 * Monarch Casino & Resort Inc. 48,184 411 * Multimedia Games Inc. 98,148 383 * Zale Corp. 106,874 293 * Nautilus Inc. 89,440 270 * Movado Group Inc. 4,132 47 Consumer Staples (3.1%) Casey's General Stores Inc. 205,787 6,462 * TreeHouse Foods Inc. 139,226 6,108 * United Natural Foods Inc. 173,994 4,894 Sanderson Farms Inc. 71,932 3,856 Diamond Foods Inc. 85,704 3,603 Lance Inc. 131,904 3,051 * Darling International Inc. 338,323 3,031 * Hain Celestial Group Inc. 167,834 2,912 * Central Garden and Pet Co. Class A 281,836 2,582 J&J Snack Foods Corp. 58,034 2,523 Andersons Inc. 75,336 2,522 WD-40 Co. 68,166 2,238 * Boston Beer Co. Inc. Class A 41,712 2,180 * Alliance One International Inc. 367,213 1,869 Nash Finch Co. 52,849 1,778 Cal-Maine Foods Inc. 52,004 1,762 Spartan Stores Inc. 92,155 1,329 * Great Atlantic & Pacific Tea Co. 121,466 932 Calavo Growers Inc. 48,569 886 Mannatech Inc. 67,056 224 Energy (5.0%) * Oil States International Inc. 204,387 9,267 St. Mary Land & Exploration Co. 255,992 8,911 * Dril-Quip Inc. 122,452 7,450 * SEACOR Holdings Inc. 91,820 7,406 World Fuel Services Corp. 240,148 6,398 * Bristow Group Inc. 144,267 5,443 Holly Corp. 177,095 4,943 CARBO Ceramics Inc. 77,621 4,839 Lufkin Industries Inc. 59,889 4,740 * Swift Energy Co. 152,613 4,691 Penn Virginia Corp. 184,164 4,512 * Tetra Technologies Inc. 310,510 3,794 * ION Geophysical Corp. 474,083 2,333 * Stone Energy Corp. 120,723 2,143 * Petroleum Development Corp. 79,287 1,837 * Hornbeck Offshore Services Inc. 94,710 1,759 * Pioneer Drilling Co. 220,069 1,549 Gulf Island Fabrication Inc. 59,006 1,283 * Matrix Service Co. 107,744 1,159 * Petroquest Energy Inc. 210,141 1,057 * Superior Well Services Inc. 70,253 940 * Seahawk Drilling Inc. 48,596 916 * Basic Energy Services Inc. 83,501 644 Exchange-Traded Fund (3.4%) 1 Vanguard REIT ETF 1,233,952 60,242 Financials (14.7%) * ProAssurance Corp. 131,818 7,717 * Stifel Financial Corp. 125,159 6,727 East West Bancorp Inc. 375,075 6,534 Umpqua Holdings Corp. 465,110 6,167 * Signature Bank 163,358 6,052 Zenith National Insurance Corp. 154,061 5,904 Whitney Holding Corp. 390,755 5,389 UMB Financial Corp. 122,348 4,967 Delphi Financial Group Inc. 194,209 4,886 Hancock Holding Co. 114,669 4,794 Cash America International Inc. 120,159 4,744 Wintrust Financial Corp. 122,556 4,560 First Financial Bankshares Inc. 84,453 4,354 Old National Bancorp 348,324 4,162 * Ezcorp Inc. Class A 199,590 4,112 United Bankshares Inc. 156,702 4,109 First Midwest Bancorp Inc. 300,931 4,078 RLI Corp. 71,367 4,069 Tower Group Inc. 182,537 4,047 National Retail Properties Inc. 168,292 3,842 Glacier Bancorp Inc. 248,697 3,788 * Portfolio Recovery Associates Inc. 67,476 3,702 Selective Insurance Group 218,307 3,624 Entertainment Properties Trust 86,949 3,576 Tanger Factory Outlet Centers 82,544 3,563 First Financial Bancorp 199,479 3,549 Susquehanna Bancshares Inc. 351,530 3,448 BioMed Realty Trust Inc. 201,698 3,336 Home Properties Inc. 71,092 3,327 LaSalle Hotel Properties 140,268 3,268 PrivateBancorp Inc. Class A 235,486 3,226 NBT Bancorp Inc. 141,039 3,223 Community Bank System Inc. 134,932 3,074 Mid-America Apartment Communities Inc. 59,337 3,073 Healthcare Realty Trust Inc. 122,039 2,842 * optionsXpress Holdings Inc. 173,207 2,822 National Penn Bancshares Inc. 408,811 2,821 * Forestar Group Inc. 148,088 2,796 Kilroy Realty Corp. 88,809 2,739 Employers Holdings Inc. 177,141 2,631 * Piper Jaffray Cos. 64,845 2,613 Brookline Bancorp Inc. 243,148 2,587 Infinity Property & Casualty Corp. 56,193 2,553 DiamondRock Hospitality Co. 252,463 2,552 * World Acceptance Corp. 66,703 2,407 * National Financial Partners Corp. 169,843 2,395 Safety Insurance Group Inc. 62,754 2,364 * First Cash Financial Services Inc. 108,510 2,341 * Investment Technology Group Inc. 139,514 2,328 Columbia Banking System Inc. 112,427 2,283 Extra Space Storage Inc. 178,074 2,258 City Holding Co. 65,192 2,235 Sterling Bancshares Inc. 394,957 2,204 Post Properties Inc. 98,866 2,177 * Navigators Group Inc. 55,193 2,171 Independent Bank Corp. 86,297 2,128 First Commonwealth Financial Corp. 314,894 2,113 S&T Bancorp Inc. 99,188 2,073 Home Bancshares Inc. 77,029 2,037 EastGroup Properties Inc. 53,382 2,015 * Pinnacle Financial Partners Inc. 132,147 1,997 Boston Private Financial Holdings Inc. 266,425 1,964 Franklin Street Properties Corp. 135,931 1,961 Sovran Self Storage Inc. 55,966 1,951 Trustco Bank Corp. 314,993 1,943 PS Business Parks Inc. 36,235 1,935 Bank of the Ozarks Inc. 53,303 1,876 Simmons First National Corp. Class A 62,677 1,728 Medical Properties Trust Inc. 164,883 1,728 Colonial Properties Trust 132,019 1,700 United Fire & Casualty Co. 91,966 1,654 * eHealth Inc. 97,494 1,536 * United Community Banks Inc. 336,079 1,482 Acadia Realty Trust 81,919 1,463 Lexington Realty Trust 224,470 1,461 Inland Real Estate Corp. 146,929 1,344 SWS Group Inc. 116,202 1,340 Dime Community Bancshares 106,006 1,339 LTC Properties Inc. 47,878 1,296 * AMERISAFE Inc. 77,832 1,274 Bank Mutual Corp. 191,603 1,245 American Physicians Capital Inc. 37,475 1,197 Tompkins Financial Corp. 31,089 1,134 * Nara Bancorp Inc. 128,176 1,123 * LaBranche & Co. Inc. 204,498 1,076 Stewart Information Services Corp. 75,169 1,037 Pennsylvania Real Estate Investment Trust 82,975 1,035 * TradeStation Group Inc. 132,901 932 Wilshire Bancorp Inc. 81,977 904 Cedar Shopping Centers Inc. 109,849 869 Presidential Life Corp. 86,177 859 Sterling Bancorp 76,301 767 First BanCorp 295,750 713 Urstadt Biddle Properties Inc. Class A 44,601 705 South Financial Group Inc. 875,825 605 * Hanmi Financial Corp. 208,187 500 Rewards Network Inc. 36,268 486 Kite Realty Group Trust 62,508 296 Parkway Properties Inc. 14,636 275 Health Care (13.6%) * Mednax Inc. 191,803 11,161 * Salix Pharmaceuticals Ltd. 224,400 8,359 Cooper Cos. Inc. 183,075 7,118 * Regeneron Pharmaceuticals Inc. 262,274 6,948 * AMERIGROUP Corp. 206,985 6,880 * Catalyst Health Solutions Inc. 155,847 6,449 * Amedisys Inc. 114,667 6,332 * Magellan Health Services Inc. 142,584 6,200 * Haemonetics Corp. 103,467 5,913 * PSS World Medical Inc. 241,923 5,688 West Pharmaceutical Services Inc. 133,748 5,611 * American Medical Systems Holdings Inc. 301,754 5,607 * Parexel International Corp. 234,207 5,459 * Dionex Corp. 71,804 5,370 * HMS Holdings Corp. 104,423 5,325 * Align Technology Inc. 275,183 5,322 * Cubist Pharmaceuticals Inc. 233,210 5,257 Chemed Corp. 91,544 4,978 * Centene Corp. 199,040 4,785 Quality Systems Inc. 75,718 4,652 * Eclipsys Corp. 233,518 4,642 * Viropharma Inc. 318,640 4,343 * Savient Pharmaceuticals Inc. 270,690 3,911 * Integra LifeSciences Holdings Corp. 84,082 3,685 * Healthspring Inc. 201,363 3,544 Invacare Corp. 132,890 3,527 * Par Pharmaceutical Cos. Inc. 140,172 3,476 Meridian Bioscience Inc. 166,937 3,401 * Gentiva Health Services Inc. 120,173 3,399 * inVentiv Health Inc. 138,192 3,104 * Martek Biosciences Corp. 136,802 3,079 * Conmed Corp. 119,754 2,851 * RehabCare Group Inc. 100,284 2,735 * Amsurg Corp. Class A 126,288 2,727 Landauer Inc. 38,429 2,506 * Odyssey HealthCare Inc. 136,414 2,470 * Abaxis Inc. 90,505 2,461 * Genoptix Inc. 68,848 2,443 * Hanger Orthopedic Group Inc. 131,096 2,383 * Phase Forward Inc. 178,037 2,327 * Neogen Corp. 91,530 2,297 * Zoll Medical Corp. 87,062 2,295 * PharMerica Corp. 125,781 2,292 Analogic Corp. 52,865 2,259 * Healthways Inc. 138,996 2,234 * Bio-Reference Labs Inc. 49,097 2,159 * LHC Group Inc. 62,106 2,082 * MWI Veterinary Supply Inc. 50,232 2,029 * Greatbatch Inc. 95,336 2,020 * IPC The Hospitalist Co. Inc. 55,392 1,945 * Cyberonics Inc. 97,994 1,878 * Natus Medical Inc. 116,608 1,855 * Omnicell Inc. 131,247 1,841 * ICU Medical Inc. 52,733 1,817 * Merit Medical Systems Inc. 115,546 1,762 Computer Programs & Systems Inc. 39,904 1,559 * Air Methods Corp. 44,754 1,522 * Symmetry Medical Inc. 147,748 1,483 * SurModics Inc. 68,186 1,428 * Molina Healthcare Inc. 54,786 1,379 * Cross Country Healthcare Inc. 126,972 1,284 * Res-Care Inc. 105,600 1,266 * Almost Family Inc. 33,116 1,248 * eResearchTechnology Inc. 173,179 1,197 * AMN Healthcare Services Inc. 134,408 1,183 * Emergent Biosolutions Inc. 68,199 1,145 * Corvel Corp. 30,371 1,086 * Kensey Nash Corp. 45,883 1,082 Cantel Medical Corp. 52,802 1,048 * Enzo Biochem Inc. 137,692 829 * Palomar Medical Technologies Inc. 74,545 810 * Medcath Corp. 75,027 786 * CryoLife Inc. 119,394 772 * Arqule Inc. 116,740 672 * LCA-Vision Inc. 77,900 648 * Cambrex Corp. 121,106 490 * Kendle International Inc. 24,219 423 * Osteotech Inc. 77,845 305 * Theragenics Corp. 5,390 9 Industrials (16.9%) Gardner Denver Inc. 219,123 9,650 Watsco Inc. 133,587 7,598 Acuity Brands Inc. 175,344 7,401 CLARCOR Inc. 204,956 7,069 Toro Co. 137,783 6,775 * EMCOR Group Inc. 269,195 6,630 Brady Corp. Class A 212,363 6,609 * Moog Inc. Class A 184,059 6,519 Curtiss-Wright Corp. 184,931 6,436 Baldor Electric Co. 171,553 6,416 * Teledyne Technologies Inc. 147,228 6,076 * Esterline Technologies Corp. 120,673 5,965 * Tetra Tech Inc. 248,225 5,719 * United Stationers Inc. 96,810 5,697 Actuant Corp. Class A 273,244 5,342 Belden Inc. 187,855 5,159 Kaydon Corp. 134,809 5,069 Knight Transportation Inc. 234,542 4,947 AO Smith Corp. 93,057 4,892 Triumph Group Inc. 68,476 4,799 * Orbital Sciences Corp. 233,648 4,442 Simpson Manufacturing Co. Inc. 157,568 4,374 * HUB Group Inc. Class A 152,493 4,267 * Insituform Technologies Inc. Class A 160,009 4,258 Mueller Industries Inc. 154,419 4,137 * Geo Group Inc. 206,753 4,098 ABM Industries Inc. 189,938 4,027 Briggs & Stratton Corp. 205,632 4,010 Healthcare Services Group Inc. 178,662 4,000 * AAR Corp. 159,939 3,970 * Old Dominion Freight Line Inc. 114,749 3,831 Applied Industrial Technologies Inc. 152,965 3,801 * SYKES Enterprises Inc. 161,460 3,688 Watts Water Technologies Inc. Class A 118,073 3,667 Heartland Express Inc. 216,616 3,574 * II-VI Inc. 105,012 3,554 * Allegiant Travel Co. Class A 60,366 3,493 ESCO Technologies Inc. 108,555 3,453 Barnes Group Inc. 177,305 3,449 Skywest Inc. 229,058 3,271 Robbins & Myers Inc. 135,350 3,224 Forward Air Corp. 119,220 3,135 Arkansas Best Corp. 104,024 3,108 Universal Forest Products Inc. 76,866 2,961 * TrueBlue Inc. 180,540 2,798 American Science & Engineering Inc. 36,553 2,739 Interface Inc. Class A 231,834 2,685 Kaman Corp. 106,082 2,653 Quanex Building Products Corp. 155,020 2,562 Albany International Corp. 112,780 2,428 * Ceradyne Inc. 105,868 2,402 * EnPro Industries Inc. 82,312 2,394 * Astec Industries Inc. 81,729 2,367 Badger Meter Inc. 61,267 2,359 CIRCOR International Inc. 69,976 2,324 Cubic Corp. 63,931 2,302 * Mobile Mini Inc. 146,038 2,262 * Griffon Corp. 181,429 2,261 Lindsay Corp. 50,976 2,111 John Bean Technologies Corp. 113,776 1,996 G&K Services Inc. Class A 76,488 1,980 Heidrick & Struggles International Inc. 70,223 1,968 Comfort Systems USA Inc. 156,705 1,957 Administaff Inc. 91,626 1,955 * Consolidated Graphics Inc. 46,027 1,906 * Kelly Services Inc. Class A 111,015 1,850 Apogee Enterprises Inc. 115,191 1,821 * Stanley Inc. 63,919 1,808 Bowne & Co. Inc. 157,392 1,757 Viad Corp. 84,699 1,741 AZZ Inc. 50,529 1,710 * SFN Group Inc. 211,348 1,693 Encore Wire Corp. 77,491 1,612 * Aerovironment Inc. 61,264 1,600 * Exponent Inc. 54,910 1,566 Tredegar Corp. 87,718 1,498 * School Specialty Inc. 65,845 1,495 * Gibraltar Industries Inc. 118,104 1,489 * Dycom Industries Inc. 163,444 1,433 * ATC Technology Corp. 82,282 1,412 Standex International Corp. 51,345 1,323 * GenCorp Inc. 206,965 1,192 AAON Inc. 52,019 1,177 Cascade Corp. 35,783 1,153 * Powell Industries Inc. 35,425 1,152 * Vicor Corp. 80,846 1,116 Applied Signal Technology Inc. 54,236 1,062 * On Assignment Inc. 148,587 1,059 * NCI Building Systems Inc. 70,454 778 CDI Corp. 52,584 771 * Lydall Inc. 71,117 558 * Volt Information Sciences Inc. 51,119 522 Standard Register Co. 53,624 287 Lawson Products Inc. 16,814 260 * Magnetek Inc. 133,016 223 Information Technology (18.0%) * Skyworks Solutions Inc. 711,494 11,099 * Varian Semiconductor Equipment Associates Inc. 302,867 10,031 * Cypress Semiconductor Corp. 658,626 7,574 * Concur Technologies Inc. 173,946 7,134 * Veeco Instruments Inc. 162,314 7,061 * Arris Group Inc. 508,173 6,103 * CACI International Inc. Class A 121,059 5,914 * Microsemi Corp. 337,151 5,846 * Plexus Corp. 161,698 5,826 * Anixter International Inc. 117,208 5,491 * Benchmark Electronics Inc. 261,260 5,419 * Viasat Inc. 154,594 5,351 * Blue Coat Systems Inc. 169,170 5,251 * Progress Software Corp. 166,631 5,237 * Cybersource Corp. 283,639 5,003 * Tekelec 272,452 4,948 * Wright Express Corp. 153,507 4,624 * Cymer Inc. 121,741 4,541 Blackbaud Inc. 178,930 4,507 MAXIMUS Inc. 72,573 4,422 * TriQuint Semiconductor Inc. 623,752 4,366 * j2 Global Communications Inc. 185,336 4,337 * Tessera Technologies Inc. 200,397 4,064 * Websense Inc. 176,102 4,010 * JDA Software Group Inc. 143,801 4,001 * Taleo Corp. Class A 154,206 3,996 * MKS Instruments Inc. 203,650 3,990 * Hittite Microwave Corp. 86,492 3,803 * Synaptics Inc. 136,856 3,779 * Netgear Inc. 142,250 3,713 * CommVault Systems Inc. 172,780 3,689 * Comtech Telecommunications Corp. 114,913 3,676 * Cabot Microelectronics Corp. 96,513 3,651 * Checkpoint Systems Inc. 160,416 3,548 * FEI Co. 154,674 3,544 * Littelfuse Inc. 89,617 3,406 * Take-Two Interactive Software Inc. 333,052 3,281 * Diodes Inc. 141,064 3,160 * Scansource Inc. 109,274 3,145 * CSG Systems International Inc. 144,487 3,028 Cognex Corp. 163,145 3,017 * Intermec Inc. 204,045 2,893 Heartland Payment Systems Inc. 153,647 2,858 * DealerTrack Holdings Inc. 166,043 2,836 * Insight Enterprises Inc. 188,851 2,712 United Online Inc. 347,254 2,597 * SYNNEX Corp. 85,670 2,532 * Harmonic Inc. 395,012 2,493 * ATMI Inc. 129,063 2,492 * DTS Inc. 72,012 2,451 Park Electrochemical Corp. 84,461 2,427 * Manhattan Associates Inc. 93,328 2,378 * Brooks Automation Inc. 265,324 2,340 * TeleTech Holdings Inc. 132,823 2,269 * Advanced Energy Industries Inc. 136,183 2,255 Black Box Corp. 72,205 2,221 * Tyler Technologies Inc. 114,836 2,152 * Standard Microsystems Corp. 91,170 2,122 * Brightpoint Inc. 279,016 2,101 * Netscout Systems Inc. 140,642 2,080 * Kulicke & Soffa Industries Inc. 281,800 2,043 * Stratasys Inc. 83,394 2,033 MTS Systems Corp. 68,369 1,985 Micrel Inc. 180,485 1,924 * Ebix Inc. 120,115 1,918 * THQ Inc. 271,461 1,903 * Rogers Corp. 64,783 1,879 * Newport Corp. 149,178 1,865 * Forrester Research Inc. 61,094 1,837 * Epicor Software Corp. 190,301 1,819 * FARO Technologies Inc. 67,119 1,728 * EPIQ Systems Inc. 135,825 1,688 * Adaptec Inc. 497,697 1,627 * comScore Inc. 97,368 1,625 * Avid Technology Inc. 117,884 1,624 * Radiant Systems Inc. 113,667 1,622 * Infospace Inc. 145,471 1,607 * Compellent Technologies Inc. 90,897 1,595 * TTM Technologies Inc. 177,873 1,580 Methode Electronics Inc. 155,072 1,535 * Actel Corp. 107,868 1,494 * Electro Scientific Industries Inc. 112,761 1,444 * Perficient Inc. 128,153 1,444 * Supertex Inc. 53,262 1,363 * Mercury Computer Systems Inc. 97,004 1,331 Cohu Inc. 96,547 1,329 * Ultratech Inc. 97,646 1,328 CTS Corp. 140,018 1,319 * Sigma Designs Inc. 111,617 1,309 * Exar Corp. 179,214 1,263 * Intevac Inc. 91,114 1,259 * Pericom Semiconductor Corp. 105,413 1,129 * Rudolph Technologies Inc. 130,160 1,116 * Sonic Solutions Inc. 118,457 1,110 * Digi International Inc. 101,731 1,082 Daktronics Inc. 141,629 1,079 * Smith Micro Software Inc. 121,096 1,071 * Symmetricom Inc. 180,575 1,053 * Ciber Inc. 281,159 1,052 * EMS Technologies Inc. 62,897 1,044 * Kopin Corp. 275,265 1,019 Bel Fuse Inc. Class B 48,743 982 * Interactive Intelligence Inc. 51,716 967 * Knot Inc. 123,560 966 Agilysys Inc. 85,441 954 * Radisys Corp. 98,760 885 * Novatel Wireless Inc. 128,824 867 * NCI Inc. Class A 27,781 840 * DSP Group Inc. 94,905 791 Technitrol Inc. 148,345 783 * Network Equipment Technologies Inc. 125,075 689 * Gerber Scientific Inc. 101,855 633 * Integral Systems Inc. 64,180 618 * Hutchinson Technology Inc. 96,472 602 * Stamps.com Inc. 49,740 502 * PC-Tel Inc. 78,817 487 * Phoenix Technologies Ltd. 133,507 430 Keithley Instruments Inc. 57,653 381 * StarTek Inc. 51,025 355 * Tollgrade Communications Inc. 54,855 345 * LoJack Corp. 74,712 309 Materials (4.5%) Rock-Tenn Co. Class A 157,271 7,167 NewMarket Corp. 47,855 4,929 Eagle Materials Inc. 176,315 4,679 HB Fuller Co. 195,811 4,545 * OM Group Inc. 123,811 4,195 * Calgon Carbon Corp. 229,043 3,921 * PolyOne Corp. 381,236 3,904 Texas Industries Inc. 111,610 3,814 * RTI International Metals Inc. 122,199 3,706 Arch Chemicals Inc. 103,145 3,547 Schweitzer-Mauduit International Inc. 70,646 3,360 * Century Aluminum Co. 228,370 3,142 Balchem Corp. 114,889 2,832 AMCOL International Corp. 101,043 2,748 A Schulman Inc. 107,415 2,628 * Clearwater Paper Corp. 46,888 2,309 * Buckeye Technologies Inc. 160,137 2,095 Zep Inc. 88,948 1,946 Deltic Timber Corp. 43,720 1,926 * Brush Engineered Materials Inc. 83,196 1,878 * Wausau Paper Corp. 201,690 1,722 Stepan Co. 30,536 1,707 Quaker Chemical Corp. 45,610 1,237 Olympic Steel Inc. 37,360 1,220 Myers Industries Inc. 116,390 1,220 * Headwaters Inc. 234,158 1,075 Neenah Paper Inc. 60,305 955 American Vanguard Corp. 85,766 699 AM Castle & Co. 48,905 640 * Penford Corp. 47,160 483 Telecommunication Services (0.6%) Iowa Telecommunications Services Inc. 134,988 2,254 * Neutral Tandem Inc. 137,753 2,201 NTELOS Holdings Corp. 122,633 2,182 * Cbeyond Inc. 106,060 1,451 USA Mobility Inc. 93,692 1,187 * General Communication Inc. Class A 185,904 1,073 Utilities (3.3%) Piedmont Natural Gas Co. Inc. 295,948 8,162 New Jersey Resources Corp. 167,368 6,286 Southwest Gas Corp. 182,278 5,454 South Jersey Industries Inc. 121,727 5,111 Northwest Natural Gas Co. 107,594 5,014 Avista Corp. 222,394 4,606 Unisource Energy Corp. 143,925 4,525 Allete Inc. 119,750 4,009 * El Paso Electric Co. 179,577 3,699 UIL Holdings Corp. 123,141 3,386 Laclede Group Inc. 91,218 3,076 CH Energy Group Inc. 65,048 2,657 American States Water Co. 76,094 2,641 Central Vermont Public Service Corp. 48,145 971 Total Common Stocks (Cost $1,446,238) Market Value Coupon Shares ($ Temporary Cash Investment (0.5%) Money Market Fund (0.5%) 2 Vanguard Market Liquidity Fund (Cost $ 0.183% 8,714,036 8,714 Total Investments (100.4%) (Cost $1,454,952) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $1,454,952,000. Net unrealized appreciation of investment securities for tax purposes was $325,254,000, consisting of unrealized gains of $420,973,000 on securities that had risen in value since their purchase and $95,719,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed International Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($ Common Stocks (100.0%) Australia (8.4%) BHP Billiton Ltd. 2,023,601 81,170 Commonwealth Bank of Australia 924,715 47,690 Westpac Banking Corp. 1,773,321 45,241 Australia & New Zealand Banking Group Ltd. 1,523,888 35,419 National Australia Bank Ltd. 1,274,277 32,151 Woolworths Ltd. 770,486 19,790 Rio Tinto Ltd. 263,895 18,957 Wesfarmers Ltd. 607,742 17,709 Woodside Petroleum Ltd. 337,483 14,524 QBE Insurance Group Ltd. 624,180 11,916 CSL Ltd. 342,459 11,439 Newcrest Mining Ltd. 295,080 8,897 Macquarie Group Ltd. 204,169 8,830 Origin Energy Ltd. 563,997 8,561 Telstra Corp. Ltd. 2,786,897 7,641 AMP Ltd. 1,272,325 7,300 Santos Ltd. 521,738 7,022 Suncorp-Metway Ltd. 805,557 6,304 Brambles Ltd. 928,234 6,261 Foster's Group Ltd. 1,267,074 6,143 Orica Ltd. 237,729 5,835 Amcor Ltd. 838,529 4,914 Insurance Australia Group Ltd. 1,358,959 4,833 AGL Energy Ltd. 300,807 4,145 AXA Asia Pacific Holdings Ltd. 694,600 4,022 Transurban Group 828,798 3,838 Coca-Cola Amatil Ltd. 363,429 3,749 Computershare Ltd. 315,704 3,622 ASX Ltd. 115,839 3,603 Leighton Holdings Ltd. 98,323 3,512 Sonic Healthcare Ltd. 259,128 3,415 * Fortescue Metals Group Ltd. 746,026 3,350 Incitec Pivot Ltd. 1,010,689 3,211 BlueScope Steel Ltd. 1,157,543 3,086 Lend Lease Group 380,584 3,022 * Asciano Group 1,682,234 2,919 OneSteel Ltd. 812,040 2,904 Alumina Ltd. 1,812,650 2,841 Toll Holdings Ltd. 415,536 2,826 WorleyParsons Ltd. 120,585 2,814 TABCORP Holdings Ltd. 442,968 2,801 Cochlear Ltd. 41,671 2,782 Wesfarmers Ltd. Price Protected Shares 93,546 2,733 * OZ Minerals Ltd. 2,422,142 2,547 Qantas Airways Ltd. 897,952 2,336 Fairfax Media Ltd. 1,363,193 2,249 Crown Ltd. 298,990 2,242 Boral Ltd. 434,448 2,233 * James Hardie Industries SE 329,868 2,198 Metcash Ltd. 540,008 2,050 Bendigo and Adelaide Bank Ltd. 218,117 2,000 Sims Metal Management Ltd. 90,364 1,781 Tatts Group Ltd. 786,376 1,774 CSR Ltd. 1,141,183 1,732 * Arrow Energy Ltd. 369,834 1,705 * Paladin Energy Ltd. 438,364 1,588 Goodman Fielder Ltd. 1,130,235 1,480 Harvey Norman Holdings Ltd. 414,112 1,373 Billabong International Ltd. 127,462 1,318 Aristocrat Leisure Ltd. 315,744 1,310 MAp Group 448,081 1,269 SP AusNet 1,331,712 1,105 Caltex Australia Ltd. 98,370 1,019 Nufarm Ltd. 110,068 830 Energy Resources of Australia Ltd. 47,161 818 Sims Metal Management Ltd. ADR 3,072 60 Austria (0.3%) Erste Group Bank AG 114,465 4,795 OMV AG 95,927 3,597 Telekom Austria AG 216,204 3,023 Voestalpine AG 67,848 2,735 Verbund - Oesterreichische Elektrizitaetswirtschafts AG Class A 51,645 2,046 Raiffeisen International Bank Holding AG 37,863 1,799 Vienna Insurance Group 31,481 1,658 Belgium (0.9%) Anheuser-Busch InBev NV 436,007 21,930 Delhaize Group SA 68,038 5,461 * KBC Groep NV 109,871 5,292 * Fortis 1,337,952 4,737 Solvay SA Class A 39,307 4,035 Belgacom SA 101,598 3,968 UCB SA 70,758 3,019 Umicore 86,534 3,018 Colruyt SA 11,113 2,735 * Dexia SA 360,641 2,144 Mobistar SA 25,705 1,582 Denmark (0.9%) Novo Nordisk A/S Class B 261,594 20,194 * Danske Bank A/S 278,780 6,841 * Vestas Wind Systems A/S 120,321 6,546 AP Moller - Maersk A/S Class B 803 6,120 Carlsberg A/S Class B 66,741 5,595 Novozymes A/S 26,727 2,957 AP Moller - Maersk A/S 331 2,409 DSV A/S 124,350 2,220 Coloplast A/S Class B 14,275 1,571 * Topdanmark A/S 10,056 1,309 * William Demant Holding 14,500 1,025 TrygVesta AS 14,655 967 H Lundbeck A/S 31,614 593 Finland (1.2%) Nokia Oyj 2,257,633 35,183 Sampo Oyj 259,270 6,873 Fortum Oyj 273,339 6,690 Kone Oyj Class B 95,962 3,966 UPM-Kymmene Oyj 296,061 3,926 Wartsila Oyj 54,775 2,774 Stora Enso Oyj 336,005 2,558 Metso Oyj 68,400 2,208 Nokian Renkaat Oyj 70,610 1,833 Neste Oil Oyj 89,982 1,570 Kesko Oyj Class B 39,860 1,569 Outokumpu Oyj 71,000 1,560 Elisa Oyj 62,893 1,296 Sanoma Oyj 54,376 1,204 Pohjola Bank PLC 98,387 1,104 Rautaruukki Oyj 50,770 1,098 Orion Oyj Class B 43,772 967 France (10.6%) Total SA 1,273,449 73,909 Sanofi-Aventis SA 634,223 47,331 BNP Paribas 570,517 43,728 GDF Suez 747,578 28,899 France Telecom SA 1,114,467 26,695 Societe Generale 378,442 23,751 ArcelorMittal 517,623 22,695 AXA SA 1,021,987 22,673 Vivendi SA 747,398 19,986 Danone 331,682 19,976 Carrefour SA 382,863 18,447 Air Liquide SA 151,553 18,205 LVMH Moet Hennessy Louis Vuitton SA 148,033 17,293 Schneider Electric SA 142,485 16,646 Vinci SA 264,819 15,590 L'Oreal SA 144,952 15,244 Unibail-Rodamco SE 55,975 11,332 Cie de St-Gobain 230,118 11,051 Pernod-Ricard SA 120,563 10,230 Credit Agricole SA 553,837 9,674 Lafarge SA 121,742 8,551 Veolia Environnement 234,946 8,126 Cie Generale d'Optique Essilor International SA 120,200 7,676 EDF SA 140,732 7,672 Alstom SA 122,751 7,643 Bouygues SA 137,444 6,896 Vallourec SA 34,083 6,878 Cie Generale des Etablissements Michelin Class B 91,012 6,703 PPR 47,028 6,252 * Renault SA 114,552 5,352 Technip SA 64,439 5,231 Accor SA 90,499 5,008 European Aeronautic Defence and Space Co. NV 245,990 4,942 Hermes International 32,948 4,577 * Alcatel-Lucent 1,428,436 4,493 Cap Gemini SA 91,077 4,478 SES SA 167,709 4,233 STMicroelectronics NV 423,300 4,201 Christian Dior SA 37,331 3,979 Suez Environnement Co. 169,389 3,896 Sodexo 54,984 3,279 Safran SA 121,784 3,173 Publicis Groupe SA 73,915 3,159 Lagardere SCA 74,428 3,009 * Peugeot SA 96,446 2,833 Groupe Eurotunnel SA 277,788 2,830 Casino Guichard Perrachon SA 33,362 2,820 * Natixis 511,798 2,744 * Cie Generale de Geophysique-Veritas 93,419 2,645 Dassault Systemes SA 41,377 2,447 SCOR SE 96,464 2,440 Klepierre 58,319 2,285 CNP Assurances 24,002 2,265 Thales SA 56,203 2,257 Eutelsat Communications 57,205 2,034 Legrand SA 60,638 1,915 ICADE 15,649 1,744 Fonciere Des Regions 15,543 1,710 Bureau Veritas SA 32,082 1,702 * Atos Origin SA 30,852 1,550 * Air France-KLM 91,289 1,442 Neopost SA 17,842 1,426 Gecina SA 12,817 1,419 Aeroports de Paris 16,896 1,390 Societe Television Francaise 1 69,220 1,282 Eiffage SA 22,965 1,187 Imerys SA 19,080 1,174 Societe BIC SA 15,014 1,151 Eramet 3,106 1,066 * JC Decaux SA 36,862 1,028 M6-Metropole Television 39,238 1,013 BioMerieux 8,270 949 * Societe Des Autoroutes Paris-Rhin-Rhone 12,617 910 PagesJaunes Groupe 77,746 892 Iliad SA 8,644 890 Ipsen SA 14,062 687 Germany (7.9%) Siemens AG 495,080 49,467 E.ON AG 1,142,989 42,257 BASF SE 553,119 34,237 Allianz SE 272,629 34,122 Bayer AG 497,109 33,590 Deutsche Bank AG 357,816 27,467 Daimler AG 543,433 25,542 SAP AG 516,027 24,983 Deutsche Telekom AG 1,708,745 23,092 RWE AG 252,249 22,378 Muenchener Rueckversicherungs AG 119,331 19,358 Linde AG 92,163 10,993 Bayerische Motoren Werke AG 202,810 9,356 Deutsche Post AG 513,817 8,899 Deutsche Boerse AG 119,568 8,847 Volkswagen AG Prior Pfd. 88,874 8,146 ThyssenKrupp AG 204,151 7,000 Adidas AG 124,052 6,632 Fresenius Medical Care AG & Co. KGaA 117,657 6,629 K&S AG 100,340 6,080 Henkel AG & Co. KGaA Prior Pfd. 109,805 5,914 MAN SE 65,584 5,486 HeidelbergCement AG 82,099 4,570 * Infineon Technologies AG 631,900 4,376 Metro AG 70,492 4,182 * Commerzbank AG 441,782 3,764 Fresenius SE Prior Pfd. 47,032 3,552 Henkel AG & Co. KGaA 75,114 3,477 Porsche Automobil Holding SE Prior Pfd. 55,246 3,374 Beiersdorf AG 55,045 3,291 Merck KGAA 37,401 3,032 * QIAGEN NV 130,307 3,003 Salzgitter AG 25,152 2,330 Deutsche Lufthansa AG 129,430 2,145 Hochtief AG 25,433 2,134 GEA Group AG 89,132 2,065 Volkswagen AG 19,675 1,902 Celesio AG 56,697 1,812 * Deutsche Postbank AG 56,402 1,805 RWE AG Prior Pfd. 21,939 1,804 * Hannover Rueckversicherung AG 34,350 1,694 Fraport AG Frankfurt Airport Services Worldwide 25,337 1,332 Wacker Chemie AG 8,832 1,318 Bayerische Motoren Werke AG Prior Pfd. 36,213 1,284 Fresenius SE 16,240 1,209 Puma AG Rudolf Dassler Sport 3,561 1,128 * TUI AG 98,824 1,109 * United Internet AG 72,469 1,100 Suedzucker AG 46,606 1,027 Solarworld AG 56,529 850 * Volkswagen AG Pfd. Rights 04/13/2010 83,428 52 Greece (0.4%) * National Bank of Greece SA ADR 1,673,432 6,794 OPAP SA 127,844 2,905 Coca Cola Hellenic Bottling Co. SA 105,728 2,846 * Alpha Bank AE 263,169 2,498 Bank of Cyprus Public Co. Ltd. 315,309 1,989 Hellenic Telecommunications Organization SA ADR 306,185 1,923 * EFG Eurobank Ergasias SA 195,572 1,796 * Piraeus Bank SA 173,903 1,519 * Public Power Corp. SA 72,430 1,272 * National Bank of Greece SA 52,587 1,061 Marfin Investment Group SA 455,922 1,047 Titan Cement Co. SA 30,710 813 Hellenic Petroleum SA 43,410 498 Hellenic Telecommunications Organization SA 21,242 264 Hong Kong (2.4%) Sun Hung Kai Properties Ltd. 860,064 12,906 Cheung Kong Holdings Ltd. 849,500 10,924 Hong Kong Exchanges and Clearing Ltd. 625,000 10,407 Hutchison Whampoa Ltd. 1,300,512 9,498 CLP Holdings Ltd. 1,305,432 9,330 Li & Fung Ltd. 1,494,835 7,352 Hang Seng Bank Ltd. 469,743 6,536 Hong Kong & China Gas Co. Ltd. 2,482,433 6,185 Esprit Holdings Ltd. 731,528 5,765 Swire Pacific Ltd. 478,588 5,753 Hang Lung Properties Ltd. 1,387,810 5,584 Hongkong Electric Holdings Ltd. 908,600 5,389 BOC Hong Kong Holdings Ltd. 2,160,500 5,141 Wharf Holdings Ltd. 864,741 4,865 Henderson Land Development Co. Ltd. 691,006 4,857 Bank of East Asia Ltd. 986,263 3,622 New World Development Ltd. 1,621,750 3,167 MTR Corp. 820,000 3,102 Kerry Properties Ltd. 521,500 2,793 Hang Lung Group Ltd. 516,000 2,733 Sino Land Co. Ltd. 1,111,000 2,172 Wheelock & Co. Ltd. 731,000 2,153 Shangri-La Asia Ltd. 1,046,510 2,051 * Sands China Ltd. 1,089,600 1,732 * Foxconn International Holdings Ltd. 1,604,000 1,689 Hysan Development Co. Ltd. 545,000 1,574 * Cathay Pacific Airways Ltd. 575,770 1,211 Hopewell Holdings Ltd. 397,500 1,177 Yue Yuen Industrial Holdings Ltd. 318,000 1,106 Orient Overseas International Ltd. 139,300 1,031 Wing Hang Bank Ltd. 109,500 1,000 ASM Pacific Technology Ltd. 104,700 990 Cheung Kong Infrastructure Holdings Ltd. 220,000 851 NWS Holdings Ltd. 404,000 805 PCCW Ltd. 2,596,000 773 Television Broadcasts Ltd. 133,000 644 Lifestyle International Holdings Ltd. 247,000 445 Hong Kong Aircraft Engineering Co. Ltd. 28,800 363 Ireland (0.3%) CRH PLC 418,849 10,448 Kerry Group PLC Class A 88,518 2,752 * Elan Corp. PLC 317,191 2,403 * Ryanair Holdings PLC 187,533 932 * Anglo Irish Bank Corp. Ltd. 257,065 75 Italy (3.3%) ENI SPA 1,566,934 36,755 * UniCredit SPA 9,796,472 28,886 Enel SPA 3,962,567 22,147 * Intesa Sanpaolo SPA (Registered) 4,646,168 17,303 Assicurazioni Generali SPA 703,501 16,895 Telecom Italia SPA 6,137,707 8,825 * Fiat SPA 475,348 6,186 Saipem SPA 154,748 5,986 Tenaris SA 271,893 5,863 Unione di Banche Italiane SCPA 355,691 4,798 Telecom Italia SPA 3,785,689 4,271 Snam Rete Gas SPA 795,983 4,033 Atlantia SPA 160,467 3,747 Mediaset SPA 424,707 3,647 Terna Rete Elettrica Nazionale SPA 822,872 3,556 Finmeccanica SPA 254,149 3,391 * Mediobanca SPA 299,319 3,216 Parmalat SPA 1,082,531 2,965 Banco Popolare SC 355,148 2,465 Banca Monte dei Paschi di Siena SPA 1,417,368 2,095 Luxottica Group SPA 64,843 1,737 Banca Popolare di Milano Scarl 256,945 1,595 Intesa Sanpaolo SPA (Bearer) 529,860 1,584 Banca Carige SPA 416,195 1,138 * Pirelli & C SPA 1,849,112 1,136 Prysmian SPA 52,980 1,041 Exor SPA 51,809 900 A2A SPA 469,279 880 * Autogrill SPA 71,531 871 Mediolanum SPA 134,176 786 Fondiaria-Sai SPA 46,816 703 Italcementi SPA 55,995 647 * Unipol Gruppo Finanziario SPA 451,536 509 Japan (22.4%) Toyota Motor Corp. 1,773,218 71,300 Mitsubishi UFJ Financial Group Inc. 7,551,444 39,582 Honda Motor Co. Ltd. 1,002,000 35,319 Canon Inc. 642,233 29,707 Sumitomo Mitsui Financial Group Inc. 768,758 25,469 Sony Corp. 607,000 23,258 Nintendo Co. Ltd. 60,300 20,222 Takeda Pharmaceutical Co. Ltd. 455,894 20,075 Mitsubishi Corp. 763,686 20,054 Tokyo Electric Power Co. Inc. 735,570 19,619 Panasonic Corp. 1,186,853 18,196 Mitsui & Co. Ltd. 1,048,100 17,647 Nomura Holdings Inc. 2,252,577 16,529 Mizuho Financial Group Inc. 8,267,741 16,346 Shin-Etsu Chemical Co. Ltd. 249,300 14,508 East Japan Railway Co. 205,900 14,326 NTT DoCoMo Inc. 9,231 14,049 Nippon Telegraph & Telephone Corp. 314,500 13,233 * Nissan Motor Co. Ltd. 1,516,700 13,025 Fanuc Ltd. 116,900 12,425 Tokio Marine Holdings Inc. 438,900 12,373 Toshiba Corp. 2,387,000 12,355 Komatsu Ltd. 584,100 12,272 Nippon Steel Corp. 3,112,970 12,241 JFE Holdings Inc. 298,400 12,039 Mitsubishi Estate Co. Ltd. 730,935 11,979 Seven & I Holdings Co. Ltd. 478,720 11,581 Softbank Corp. 459,300 11,334 Mitsubishi Electric Corp. 1,208,000 11,122 Kansai Electric Power Co. Inc. 473,050 10,844 Chubu Electric Power Co. Inc. 412,300 10,312 Astellas Pharma Inc. 281,314 10,190 Japan Tobacco Inc. 2,737 10,189 Hitachi Ltd. 2,661,758 9,903 Kyocera Corp. 99,100 9,673 FUJIFILM Holdings Corp. 280,600 9,665 KDDI Corp. 1,772 9,173 Denso Corp. 298,000 8,894 Mitsui Fudosan Co. Ltd. 515,000 8,766 Kao Corp. 329,401 8,354 ITOCHU Corp. 944,000 8,286 Sumitomo Corp. 686,000 7,900 Sharp Corp. 626,000 7,839 Daiichi Sankyo Co. Ltd. 415,063 7,782 Kirin Holdings Co. Ltd. 527,000 7,781 Mitsubishi Heavy Industries Ltd. 1,862,000 7,724 Fujitsu Ltd. 1,162,000 7,628 Murata Manufacturing Co. Ltd. 131,100 7,460 Central Japan Railway Co. 960 7,318 Nidec Corp. 67,700 7,259 Asahi Glass Co. Ltd. 621,035 7,005 Tokyo Electron Ltd. 104,900 6,971 Hoya Corp. 252,000 6,939 MS&AD Insurance Group Holdings 247,264 6,877 Ricoh Co. Ltd. 421,000 6,594 Bridgestone Corp. 376,831 6,449 Tokyo Gas Co. Ltd. 1,448,000 6,387 Marubeni Corp. 1,024,000 6,374 Kubota Corp. 695,000 6,346 Keyence Corp. 25,808 6,179 Sumitomo Metal Industries Ltd. 1,971,000 5,975 Daikin Industries Ltd. 144,600 5,926 Sumitomo Electric Industries Ltd. 481,700 5,918 Tohoku Electric Power Co. Inc. 273,500 5,786 Secom Co. Ltd. 128,700 5,635 Terumo Corp. 105,500 5,625 Eisai Co. Ltd. 156,300 5,573 Daiwa Securities Group Inc. 1,030,000 5,429 Mitsui OSK Lines Ltd. 742,000 5,336 Sumitomo Trust & Banking Co. Ltd. 901,000 5,296 Kyushu Electric Power Co. Inc. 242,100 5,274 Fast Retailing Co. Ltd. 29,500 5,131 Toray Industries Inc. 860,000 5,031 Sumitomo Metal Mining Co. Ltd. 337,000 5,014 Suzuki Motor Corp. 220,500 4,869 Dai Nippon Printing Co. Ltd. 358,800 4,853 TDK Corp. 71,900 4,793 Shiseido Co. Ltd. 219,700 4,781 Sumitomo Chemical Co. Ltd. 975,000 4,774 Aeon Co. Ltd. 415,373 4,720 SMC Corp. 34,700 4,719 Nikon Corp. 208,700 4,563 Sumitomo Realty & Development Co. Ltd. 239,000 4,561 Rohm Co. Ltd. 60,900 4,557 NEC Corp. 1,503,400 4,528 Olympus Corp. 135,100 4,343 Osaka Gas Co. Ltd. 1,206,000 4,324 Ajinomoto Co. Inc. 431,000 4,273 Asahi Breweries Ltd. 224,800 4,218 Nitto Denko Corp. 108,200 4,202 Yamada Denki Co. Ltd. 56,810 4,198 Sompo Japan Insurance Inc. 590,000 4,095 Nippon Oil Corp. 815,000 4,080 Asahi Kasei Corp. 745,000 4,013 Mitsubishi Chemical Holdings Corp. 778,000 3,984 Resona Holdings Inc. 313,600 3,974 T&D Holdings Inc. 165,240 3,921 Inpex Corp. 518 3,804 Aisin Seiki Co. Ltd. 126,300 3,793 Bank of Yokohama Ltd. 764,000 3,749 West Japan Railway Co. 1,086 3,742 Konica Minolta Holdings Inc. 319,000 3,731 Shionogi & Co. Ltd. 194,700 3,706 Daiwa House Industry Co. Ltd. 319,000 3,606 JS Group Corp. 174,012 3,545 Kobe Steel Ltd. 1,627,000 3,503 Toppan Printing Co. Ltd. 385,000 3,482 Yamato Holdings Co. Ltd. 246,000 3,462 Shizuoka Bank Ltd. 394,000 3,440 Yahoo! Japan Corp. 9,367 3,417 Odakyu Electric Railway Co. Ltd. 410,000 3,414 Nippon Yusen KK 860,000 3,401 Kintetsu Corp. 1,088,190 3,389 Hankyu Hanshin Holdings Inc. 723,304 3,355 NGK Insulators Ltd. 164,000 3,353 Omron Corp. 142,700 3,319 Nippon Electric Glass Co. Ltd. 228,500 3,225 Chugoku Electric Power Co. Inc. 160,000 3,182 * Mitsubishi Motors Corp. 2,298,000 3,129 Chiba Bank Ltd. 520,000 3,113 Tokyu Corp. 739,000 3,094 Kuraray Co. Ltd. 226,000 3,045 Sekisui House Ltd. 299,859 3,001 Rakuten Inc. 4,145 2,999 Electric Power Development Co. Ltd. 90,040 2,969 Shikoku Electric Power Co. 102,900 2,918 Tobu Railway Co. Ltd. 517,000 2,872 Dentsu Inc. 107,300 2,823 Nippon Mining Holdings Inc. 603,000 2,815 Ibiden Co. Ltd. 79,800 2,754 Chugai Pharmaceutical Co. Ltd. 145,800 2,739 Mazda Motor Corp. 961,000 2,711 NTT Data Corp. 805 2,684 JGC Corp. 150,000 2,678 Advantest Corp. 105,500 2,645 Panasonic Electric Works Co. Ltd. 208,000 2,629 Kawasaki Heavy Industries Ltd. 940,000 2,600 OJI Paper Co. Ltd. 590,000 2,589 Keio Corp. 377,000 2,547 JSR Corp. 120,700 2,520 Hirose Electric Co. Ltd. 21,700 2,506 Makita Corp. 75,200 2,482 Daito Trust Construction Co. Ltd. 51,300 2,480 Japan Steel Works Ltd. 214,513 2,461 Trend Micro Inc. 69,600 2,430 Keihin Electric Express Railway Co. Ltd. 295,000 2,424 Ono Pharmaceutical Co. Ltd. 53,800 2,398 NSK Ltd. 300,000 2,373 Hokkaido Electric Power Co. Inc. 122,600 2,353 Hokuriku Electric Power Co. 106,800 2,350 Nippon Express Co. Ltd. 544,000 2,343 * Yamaha Motor Co. Ltd. 155,600 2,338 Nipponkoa Insurance Co. Ltd. 372,000 2,337 Unicharm Corp. 23,600 2,279 Toyota Tsusho Corp. 144,193 2,265 Chuo Mitsui Trust Holdings Inc. 598,100 2,251 Amada Co. Ltd. 266,000 2,234 Sumitomo Heavy Industries Ltd. 367,000 2,214 SBI Holdings Inc. 11,121 2,199 Teijin Ltd. 654,000 2,198 Mitsubishi Tanabe Pharma Corp. 155,000 2,190 Furukawa Electric Co. Ltd. 419,000 2,181 Obayashi Corp. 490,000 2,178 Isetan Mitsukoshi Holdings Ltd. 198,240 2,133 Benesse Holdings Inc. 49,100 2,129 * Mitsubishi Materials Corp. 733,000 2,111 Isuzu Motors Ltd. 774,000 2,098 Bank of Kyoto Ltd. 227,000 2,093 Joyo Bank Ltd. 467,000 2,087 Hokuhoku Financial Group Inc. 930,100 2,045 Stanley Electric Co. Ltd. 104,300 2,029 Kyowa Hakko Kirin Co. Ltd. 195,000 2,014 Lawson Inc. 46,500 1,986 Fuji Heavy Industries Ltd. 382,000 1,982 * Dai-ichi Life Insurance Co. Ltd. 1,320 1,977 Takashimaya Co. Ltd. 234,860 1,931 * Elpida Memory Inc. 97,089 1,916 Kurita Water Industries Ltd. 67,200 1,906 Sekisui Chemical Co. Ltd. 281,000 1,905 Oriental Land Co. Ltd. 27,000 1,884 Toyo Seikan Kaisha Ltd. 105,600 1,871 Hachijuni Bank Ltd. 325,600 1,856 Shimizu Corp. 444,000 1,856 Jupiter Telecommunications Co. Ltd. 1,582 1,829 Nippon Paper Group Inc. 70,800 1,822 Showa Denko KK 802,000 1,810 IHI Corp. 978,000 1,792 THK Co. Ltd. 80,600 1,762 TonenGeneral Sekiyu KK 208,000 1,758 Sankyo Co. Ltd. 35,300 1,748 Sumco Corp. 81,660 1,741 Sega Sammy Holdings Inc. 142,988 1,732 Fukuoka Financial Group Inc. 398,800 1,697 Nissin Foods Holdings Co. Ltd. 50,200 1,690 Credit Saison Co. Ltd. 108,500 1,684 Shimano Inc. 37,500 1,662 * Sanyo Electric Co. Ltd. 1,028,000 1,651 Mitsubishi Gas Chemical Co. Inc. 271,000 1,636 Hisamitsu Pharmaceutical Co. Inc. 43,900 1,634 Taisei Corp. 734,000 1,619 Mitsubishi Rayon Co. Ltd. 382,000 1,614 Nishi-Nippon City Bank Ltd. 542,000 1,603 Nippon Meat Packers Inc. 126,000 1,594 Sony Financial Holdings Inc. 480 1,578 Kajima Corp. 637,000 1,563 * Kawasaki Kisen Kaisha Ltd. 389,000 1,554 Yokogawa Electric Corp. 176,200 1,539 Suruga Bank Ltd. 170,000 1,523 Gunma Bank Ltd. 274,000 1,517 NTN Corp. 333,000 1,506 Yamaha Corp. 116,000 1,500 JTEKT Corp. 126,600 1,499 Citizen Holdings Co. Ltd. 217,800 1,492 TOTO Ltd. 218,000 1,488 Hiroshima Bank Ltd. 349,200 1,478 Namco Bandai Holdings Inc. 150,800 1,471 Nitori Co. Ltd. 19,300 1,465 Santen Pharmaceutical Co. Ltd. 48,700 1,465 Yakult Honsha Co. Ltd. 54,000 1,457 J Front Retailing Co. Ltd. 244,200 1,439 MEIJI Holdings Co. Ltd. 37,054 1,438 Mitsubishi UFJ Lease & Finance Co. Ltd. 38,890 1,417 Taiyo Nippon Sanso Corp. 144,000 1,410 Keisei Electric Railway Co. Ltd. 227,000 1,383 Tokyu Land Corp. 360,000 1,378 Brother Industries Ltd. 113,000 1,369 Nomura Research Institute Ltd. 59,700 1,361 Mitsui Engineering & Shipbuilding Co. Ltd. 545,000 1,360 Toho Gas Co. Ltd. 247,000 1,349 Nippon Sheet Glass Co. Ltd. 454,000 1,343 Konami Corp. 69,300 1,337 Mitsui Chemicals Inc. 441,000 1,337 77 Bank Ltd. 233,000 1,332 Ube Industries Ltd. 511,000 1,312 Marui Group Co. Ltd. 180,600 1,310 Sojitz Corp. 671,800 1,302 NGK Spark Plug Co. Ltd. 95,000 1,294 All Nippon Airways Co. Ltd. 452,317 1,293 Mizuho Securities Co. Ltd. 408,000 1,292 Aioi Insurance Co. Ltd. 250,000 1,286 GS Yuasa Corp. 190,000 1,285 Casio Computer Co. Ltd. 166,300 1,281 Seiko Epson Corp. 81,100 1,262 Dowa Holdings Co. Ltd. 207,600 1,252 Hitachi Construction Machinery Co. Ltd. 52,800 1,250 Toho Co. Ltd. 77,300 1,246 Toyoda Gosei Co. Ltd. 44,100 1,238 Daihatsu Motor Co. Ltd. 129,000 1,233 Sapporo Hokuyo Holdings Inc. 269,000 1,230 Suzuken Co. Ltd. 34,760 1,227 Nisshin Seifun Group Inc. 94,900 1,226 Chugoku Bank Ltd. 89,000 1,203 Aeon Mall Co. Ltd. 56,800 1,200 Tsumura & Co. 41,200 1,197 Yamaguchi Financial Group Inc. 108,000 1,183 Iyo Bank Ltd. 123,000 1,171 Toyo Suisan Kaisha Ltd. 45,000 1,164 Mitsui Mining & Smelting Co. Ltd. 387,000 1,161 NOK Corp. 77,000 1,160 Yaskawa Electric Corp. 124,000 1,136 Fuji Electric Holdings Co. Ltd. 415,000 1,134 Nisshin Steel Co. Ltd. 531,000 1,109 Hitachi Chemical Co. Ltd. 50,500 1,094 Sumitomo Rubber Industries Ltd. 121,600 1,074 Kamigumi Co. Ltd. 131,000 1,055 Dena Co. Ltd. 142 1,051 Nomura Real Estate Holdings Inc. 68,071 1,051 Minebea Co. Ltd. 172,000 1,048 Dainippon Sumitomo Pharma Co. Ltd. 112,500 1,032 NHK Spring Co. Ltd. 112,000 1,029 Koito Manufacturing Co. Ltd. 67,712 1,008 Taiheiyo Cement Corp. 701,000 1,006 Daicel Chemical Industries Ltd. 146,000 1,005 Sysmex Corp. 17,000 998 Rinnai Corp. 18,800 988 Shimadzu Corp. 123,000 987 Tokyo Tatemono Co. Ltd. 273,000 984 Denki Kagaku Kogyo KK 227,000 977 Kaneka Corp. 150,000 973 Kikkoman Corp. 83,000 973 Shimamura Co. Ltd. 10,700 949 Nissan Chemical Industries Ltd. 67,000 938 Ushio Inc. 54,300 923 Hakuhodo DY Holdings Inc. 17,410 918 FamilyMart Co. Ltd. 28,800 917 Toyota Boshoku Corp. 46,900 902 Mitsumi Electric Co. Ltd. 40,200 881 Mabuchi Motor Co. Ltd. 14,900 859 Medipal Holdings Corp. 72,000 854 Hitachi Metals Ltd. 81,000 853 Kansai Paint Co. Ltd. 104,000 850 Oracle Corp. Japan 18,200 845 Idemitsu Kosan Co. Ltd. 10,809 820 Tokuyama Corp. 147,000 815 USS Co. Ltd. 11,960 814 Air Water Inc. 70,805 811 Alfresa Holdings Corp. 18,000 776 Hitachi High-Technologies Corp. 32,951 757 * Mizuho Trust & Banking Co. Ltd. 741,000 747 Chiyoda Corp. 74,809 743 Aeon Credit Service Co. Ltd. 62,210 739 Asics Corp. 74,596 730 Cosmo Oil Co. Ltd. 298,000 722 Mitsubishi Logistics Corp. 58,000 722 Shinsei Bank Ltd. 578,014 701 Sapporo Holdings Ltd. 131,000 685 Square Enix Holdings Co. Ltd. 30,400 666 Yamato Kogyo Co. Ltd. 20,000 665 Yamazaki Baking Co. Ltd. 53,000 657 Matsui Securities Co. Ltd. 91,100 652 Jafco Co. Ltd. 24,700 650 Obic Co. Ltd. 3,570 649 McDonald's Holdings Co. Japan Ltd. 31,800 646 Nisshinbo Holdings Inc. 61,000 632 Showa Shell Sekiyu KK 92,900 629 Tosoh Corp. 245,000 623 Acom Co. Ltd. 37,858 620 UNY Co. Ltd. 74,000 613 Senshu Ikeda Holdings Inc. 332,000 604 Fuji Media Holdings Inc. 399 592 Kinden Corp. 66,000 579 Daido Steel Co. Ltd. 132,000 556 Hino Motors Ltd. 124,000 524 Nissha Printing Co. Ltd. 13,183 515 Aozora Bank Ltd. 346,000 490 Otsuka Corp. 7,560 481 Tokyo Steel Manufacturing Co. Ltd. 36,900 463 Ito En Ltd. 28,100 435 Shinko Electric Industries Co. Ltd. 25,173 391 Coca-Cola West Co. Ltd. 23,200 379 Canon Marketing Japan Inc. 25,600 349 Itochu Techno-Solutions Corp. 9,900 325 Maruichi Steel Tube Ltd. 15,100 306 Nissay Dowa General Insurance Co. Ltd. 59,000 304 ABC-Mart Inc. 8,600 275 Netherlands (2.8%) Unilever NV 980,371 29,659 * ING Groep NV 2,215,020 21,946 Koninklijke Philips Electronics NV 588,987 18,898 Koninklijke KPN NV 1,012,685 16,070 Koninklijke Ahold NV 729,270 9,725 ASML Holding NV 269,449 9,553 Akzo Nobel NV 145,881 8,309 Heineken NV 153,185 7,867 Royal Dutch Shell PLC Class A 260,164 7,524 * Aegon NV 961,342 6,563 TNT NV 228,216 6,536 Reed Elsevier NV 451,225 5,476 Koninklijke DSM NV 96,707 4,308 Wolters Kluwer NV 157,067 3,403 Heineken Holding NV 70,722 3,147 * Randstad Holding NV 65,798 3,125 Fugro NV 38,160 2,490 Corio NV 35,136 2,345 SBM Offshore NV 89,306 1,784 Koninklijke Vopak NV 17,013 1,338 Koninklijke Boskalis Westminster NV 34,733 1,329 New Zealand (0.1%) Fletcher Building Ltd. 343,845 2,037 Telecom Corp. of New Zealand Ltd. 1,251,386 1,924 Sky City Entertainment Group Ltd. 434,200 992 Contact Energy Ltd. 198,348 901 Auckland International Airport Ltd. 568,589 783 Norway (0.8%) Statoil ASA 679,291 15,807 * Telenor ASA 507,414 6,886 * DnB NOR ASA 521,277 5,962 Yara International ASA 117,402 5,104 Orkla ASA 475,689 4,209 Seadrill Ltd. 174,459 4,083 * Norsk Hydro ASA 427,000 3,260 * Renewable Energy Corp. ASA 169,009 791 Portugal (0.3%) EDP - Energias de Portugal SA 1,113,386 4,424 Portugal Telecom SGPS SA 362,415 4,045 Banco Comercial Portugues SA 1,629,101 1,809 Galp Energia SGPS SA Class B 93,528 1,624 * Banco Espirito Santo SA 255,527 1,379 * EDP Renovaveis SA 152,968 1,195 Jeronimo Martins SGPS SA 103,659 1,050 Brisa Auto-Estradas de Portugal SA 119,537 1,013 Cimpor Cimentos de Portugal SGPS SA 114,790 866 Singapore (1.5%) DBS Group Holdings Ltd. 1,086,123 11,074 Singapore Telecommunications Ltd. 4,862,290 10,999 United Overseas Bank Ltd. 765,504 10,490 Oversea-Chinese Banking Corp. Ltd. 1,635,300 10,163 CapitaLand Ltd. 1,748,000 4,949 Keppel Corp. Ltd. 742,276 4,835 Singapore Airlines Ltd. 343,710 3,731 Wilmar International Ltd. 737,000 3,522 Singapore Exchange Ltd. 585,000 3,194 Singapore Press Holdings Ltd. 1,063,250 2,901 City Developments Ltd. 327,000 2,473 Fraser and Neave Ltd. 698,650 2,393 Noble Group Ltd. 1,091,400 2,383 * Genting Singapore PLC 3,120,000 1,971 Olam International Ltd. 1,044,200 1,929 * Golden Agri-Resources Ltd. 4,503,831 1,863 Singapore Technologies Engineering Ltd. 709,906 1,616 ComfortDelgro Corp. Ltd. 1,442,000 1,606 SembCorp Industries Ltd. 514,660 1,515 * CapitaMalls Asia Ltd. 921,000 1,488 Jardine Cycle & Carriage Ltd. 63,037 1,322 SembCorp Marine Ltd. 423,600 1,266 UOL Group Ltd. 372,750 1,038 Yangzijiang Shipbuilding Holdings Ltd. 803,000 665 Neptune Orient Lines Ltd. 421,250 605 StarHub Ltd. 297,000 486 Cosco Corp. Singapore Ltd. 474,000 419 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 236,188 21 Spain (3.9%) Banco Santander SA 4,960,176 65,792 Telefonica SA 2,552,052 60,470 Banco Bilbao Vizcaya Argentaria SA 2,142,506 29,299 Iberdrola SA 2,215,279 18,758 Repsol YPF SA 448,135 10,616 Inditex SA 131,806 8,693 Banco Popular Espanol SA 531,443 3,909 ACS Actividades de Construccion y Servicios SA 82,851 3,823 Red Electrica Corp. SA 68,147 3,657 Abertis Infraestructuras SA 176,837 3,406 Banco de Sabadell SA 521,511 2,880 Criteria Caixacorp SA 542,747 2,693 Ferrovial SA 276,613 2,688 Gas Natural SDG SA 140,027 2,583 Enagas 101,206 2,217 Iberdrola Renovables SA 519,752 2,156 Acciona SA 16,389 1,816 Acerinox SA 91,072 1,793 Gamesa Corp. Tecnologica SA 117,355 1,607 Mapfre SA 408,253 1,497 Bankinter SA 171,775 1,432 Indra Sistemas SA 65,001 1,332 Zardoya Otis SA 73,306 1,271 Gestevision Telecinco SA 70,056 1,100 Grifols SA 64,821 968 Fomento de Construcciones y Contratas SA 26,399 965 * Iberia Lineas Aereas de Espana SA 245,894 859 Banco de Valencia SA 105,969 677 * Sacyr Vallehermoso SA 44,327 390 Sweden (2.8%) Hennes & Mauritz AB Class B 310,000 20,158 Nordea Bank AB 1,953,374 19,255 Telefonaktiebolaget LM Ericsson Class B 1,809,343 18,973 TeliaSonera AB 1,432,197 10,169 Svenska Handelsbanken AB Class A 300,170 8,807 Sandvik AB 619,016 7,733 Volvo AB Class B 717,850 7,224 Atlas Copco AB Class A 415,214 6,435 * Skandinaviska Enskilda Banken AB Class A 896,076 5,708 SKF AB 272,136 4,834 Svenska Cellulosa AB Class B 336,040 4,738 Millicom International Cellular SA 50,060 4,479 Skanska AB Class B 234,649 4,262 Atlas Copco AB Class B 283,710 3,974 Assa Abloy AB Class B 188,800 3,693 * Swedbank AB Class A 356,450 3,650 Swedish Match AB 146,903 3,511 Electrolux AB Class B 152,751 3,499 Alfa Laval AB 232,600 3,422 Getinge AB 140,015 3,357 Tele2 AB 180,883 3,016 Scania AB Class B 184,759 2,925 Securitas AB Class B 240,240 2,561 SSAB AB Class A 140,219 2,521 Volvo AB Class A 254,052 2,518 Kinnevik Investment AB Class B 130,801 2,410 Ratos AB 58,170 1,928 * Husqvarna AB 229,072 1,667 * Lundin Petroleum AB 192,300 1,628 Holmen AB 48,499 1,306 SSAB AB Class B 57,508 934 Switzerland (7.9%) Nestle SA 2,090,419 107,117 Novartis AG 1,272,022 68,809 Roche Holding AG 423,513 68,783 * UBS AG 2,153,166 35,027 Credit Suisse Group AG 678,922 34,946 ABB Ltd. 1,331,053 29,098 Zurich Financial Services AG 89,017 22,832 Syngenta AG 57,260 15,900 Cie Financiere Richemont SA 319,631 12,394 Holcim Ltd. 149,561 11,146 * Swiss Reinsurance Co. Ltd. 215,578 10,577 Swatch Group AG (Bearer) 19,247 6,138 Swisscom AG 14,779 5,398 Julius Baer Group Ltd. 131,499 4,760 SGS SA 3,159 4,360 Synthes Inc. 34,648 4,329 Geberit AG 23,417 4,190 Adecco SA 71,234 4,044 Givaudan SA 4,423 3,879 Sonova Holding AG 28,668 3,558 Kuehne & Nagel International AG 31,048 3,137 * Actelion Ltd. 62,231 2,829 Schindler Holding AG (Bearer) 32,062 2,820 Swiss Life Holding AG 20,611 2,703 Lonza Group AG 32,490 2,654 Baloise-Holding AG 28,575 2,534 Nobel Biocare Holding AG 86,159 2,302 Lindt & Spruengli AG 74 2,003 Swatch Group AG (Registered) 29,482 1,755 GAM Holding Ltd. 137,969 1,692 * Logitech International SA 102,470 1,689 Lindt & Spruengli AG 591 1,398 Aryzta AG 29,476 1,291 Straumann Holding AG 4,560 1,134 Schindler Holding AG 10,395 902 Aryzta AG 14,448 627 BKW FMB Energie AG 6,468 481 United Kingdom (20.9%) BP PLC 11,306,459 107,017 HSBC Holdings PLC 10,500,261 106,409 Vodafone Group PLC 31,571,910 73,023 GlaxoSmithKline PLC 3,133,926 60,155 Royal Dutch Shell PLC Class A 1,881,276 54,543 Rio Tinto PLC 824,249 48,728 BHP Billiton PLC 1,318,938 45,079 Royal Dutch Shell PLC Class B 1,629,767 44,929 British American Tobacco PLC 1,206,108 41,581 AstraZeneca PLC 876,692 39,088 Barclays PLC 6,855,327 37,328 BG Group PLC 2,032,762 35,203 * Anglo American PLC 785,586 34,196 Standard Chartered PLC 1,217,190 33,177 Tesco PLC 4,735,719 31,310 Diageo PLC 1,514,661 25,466 Unilever PLC 776,860 22,742 * Xstrata PLC 1,147,796 21,724 * Lloyds Banking Group PLC 22,828,757 21,677 Reckitt Benckiser Group PLC 367,888 20,213 Imperial Tobacco Group PLC 615,480 18,779 SABMiller PLC 573,428 16,819 National Grid PLC 1,488,290 14,488 Centrica PLC 3,102,804 13,854 Prudential PLC 1,524,115 12,608 BAE Systems PLC 2,148,954 12,116 Tullow Oil PLC 541,267 10,271 Rolls-Royce Group PLC 1,129,639 10,228 Aviva PLC 1,651,772 9,649 Scottish & Southern Energy PLC 557,636 9,324 BT Group PLC 4,711,633 8,844 Compass Group PLC 1,087,018 8,678 WPP PLC 772,646 7,995 Pearson PLC 498,903 7,821 Shire PLC 344,386 7,590 * Royal Bank of Scotland Group PLC 10,441,570 6,917 British Sky Broadcasting Group PLC 700,553 6,400 Experian PLC 629,964 6,195 * Old Mutual PLC 3,259,790 6,056 Reed Elsevier PLC 751,954 5,989 WM Morrison Supermarkets PLC 1,239,660 5,519 Marks & Spencer Group PLC 966,546 5,432 Smith & Nephew PLC 542,666 5,419 * Cairn Energy PLC 854,332 5,410 Legal & General Group PLC 3,652,023 4,870 Land Securities Group PLC 469,273 4,825 Kingfisher PLC 1,459,111 4,751 International Power PLC 945,068 4,589 Capita Group PLC 384,449 4,415 Smiths Group PLC 243,748 4,205 * Wolseley PLC 168,441 4,070 Next PLC 122,344 4,019 Randgold Resources Ltd. 51,919 3,984 Standard Life PLC 1,311,028 3,982 Man Group PLC 1,069,582 3,915 British Land Co. PLC 536,669 3,912 Carnival PLC 94,493 3,879 RSA Insurance Group PLC 1,956,597 3,788 J Sainsbury PLC 737,050 3,667 United Utilities Group PLC 425,567 3,612 Johnson Matthey PLC 135,829 3,606 Antofagasta PLC 227,056 3,585 * Autonomy Corp. PLC 124,968 3,454 Associated British Foods PLC 223,394 3,320 Vedanta Resources PLC 78,533 3,307 Burberry Group PLC 278,344 3,017 * Lonmin PLC 97,152 3,008 Sage Group PLC 826,402 3,000 G4S PLC 727,499 2,888 Inmarsat PLC 248,279 2,847 Cobham PLC 717,974 2,800 3i Group PLC 629,336 2,777 Severn Trent PLC 151,013 2,738 * Kazakhmys PLC 117,650 2,720 Hammerson PLC 453,184 2,704 Eurasian Natural Resources Corp. PLC 146,616 2,649 Invensys PLC 511,531 2,642 AMEC PLC 210,826 2,556 Serco Group PLC 277,639 2,533 Liberty International PLC 324,750 2,477 Rexam PLC 553,671 2,461 Petrofac Ltd. 132,671 2,420 Segro PLC 475,289 2,309 Bunzl PLC 208,870 2,286 Intercontinental Hotels Group PLC 145,555 2,278 Investec PLC 276,402 2,260 Whitbread PLC 99,273 2,222 Admiral Group PLC 104,652 2,098 Thomas Cook Group PLC 506,139 2,073 * Cable & Wireless Worldwide 1,481,767 2,069 Tax-Managed International Fund Tomkins PLC 571,141 2,046 Home Retail Group PLC 496,354 2,042 ICAP PLC 347,614 1,971 * Resolution Ltd. 1,509,499 1,879 Schroders PLC 82,760 1,768 Balfour Beatty PLC 381,773 1,696 Firstgroup PLC 267,437 1,457 Fresnillo PLC 110,492 1,423 * British Airways PLC 384,298 1,421 TUI Travel PLC 306,196 1,403 Drax Group PLC 222,915 1,265 London Stock Exchange Group PLC 105,898 1,142 Total Common Stocks (Cost $5,831,863) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Tax-Managed International Fund Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($ ($ ($ Common Stocks 8,777 6,170,023 75 Total 8,777 6,170,023 75 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($ Balance as of December 31, 2009 80 Change in Unrealized Appreciation (Depreciation) (5) Balance as of March 31, 2010 75 D. At March 31, 2010, the cost of investment securities for tax purposes was $5,831,863,000. Net unrealized appreciation of investment securities for tax purposes was $347,012,000, consisting of unrealized gains of $735,292,000 on securities that had risen in value since their purchase and $388,280,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date:May 21, 2010 VANGUARD TAX-MANAGED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date:May 21, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
